 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 8 
 
AN ACT 
Entitled the American Taxpayer Relief Act of 2012.  
 
 
1.Short title, etc 
(a)Short titleThis Act may be cited as the American Taxpayer Relief Act of 2012. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title, etc. 
TITLE I—General extensions 
Sec. 101. Permanent extension and modification of 2001 tax relief. 
Sec. 102. Permanent extension and modification of 2003 tax relief. 
Sec. 103. Extension of 2009 tax relief. 
Sec. 104. Permanent alternative minimum tax relief. 
TITLE II—Individual tax extenders 
Sec. 201. Extension of deduction for certain expenses of elementary and secondary school teachers. 
Sec. 202. Extension of exclusion from gross income of discharge of qualified principal residence indebtedness. 
Sec. 203. Extension of parity for exclusion from income for employer-provided mass transit and parking benefits. 
Sec. 204. Extension of mortgage insurance premiums treated as qualified residence interest. 
Sec. 205. Extension of deduction of State and local general sales taxes. 
Sec. 206. Extension of special rule for contributions of capital gain real property made for conservation purposes. 
Sec. 207. Extension of above-the-line deduction for qualified tuition and related expenses. 
Sec. 208. Extension of tax-free distributions from individual retirement plans for charitable purposes. 
Sec. 209. Improve and make permanent the provision authorizing the Internal Revenue Service to disclose certain return and return information to certain prison officials. 
TITLE III—Business tax extenders 
Sec. 301. Extension and modification of research credit. 
Sec. 302. Extension of temporary minimum low-income tax credit rate for non-federally subsidized new buildings. 
Sec. 303. Extension of housing allowance exclusion for determining area median gross income for qualified residential rental project exempt facility bonds. 
Sec. 304. Extension of Indian employment tax credit. 
Sec. 305. Extension of new markets tax credit. 
Sec. 306. Extension of railroad track maintenance credit. 
Sec. 307. Extension of mine rescue team training credit. 
Sec. 308. Extension of employer wage credit for employees who are active duty members of the uniformed services. 
Sec. 309. Extension of work opportunity tax credit. 
Sec. 310. Extension of qualified zone academy bonds. 
Sec. 311. Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements. 
Sec. 312. Extension of 7-year recovery period for motorsports entertainment complexes. 
Sec. 313. Extension of accelerated depreciation for business property on an Indian reservation. 
Sec. 314. Extension of enhanced charitable deduction for contributions of food inventory. 
Sec. 315. Extension of increased expensing limitations and treatment of certain real property as section 179 property. 
Sec. 316. Extension of election to expense mine safety equipment. 
Sec. 317. Extension of special expensing rules for certain film and television productions. 
Sec. 318. Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. 
Sec. 319. Extension of modification of tax treatment of certain payments to controlling exempt organizations. 
Sec. 320. Extension of treatment of certain dividends of regulated investment companies. 
Sec. 321. Extension of RIC qualified investment entity treatment under FIRPTA. 
Sec. 322. Extension of subpart F exception for active financing income. 
Sec. 323. Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules. 
Sec. 324. Extension of temporary exclusion of 100 percent of gain on certain small business stock. 
Sec. 325. Extension of basis adjustment to stock of S corporations making charitable contributions of property. 
Sec. 326. Extension of reduction in S-corporation recognition period for built-in gains tax. 
Sec. 327. Extension of empowerment zone tax incentives. 
Sec. 328. Extension of tax-exempt financing for New York Liberty Zone. 
Sec. 329. Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands. 
Sec. 330. Modification and extension of American Samoa economic development credit. 
Sec. 331. Extension and modification of bonus depreciation. 
TITLE IV—Energy tax extenders 
Sec. 401. Extension of credit for energy-efficient existing homes. 
Sec. 402. Extension of credit for alternative fuel vehicle refueling property. 
Sec. 403. Extension of credit for 2- or 3-wheeled plug-in electric vehicles. 
Sec. 404. Extension and modification of cellulosic biofuel producer credit. 
Sec. 405. Extension of incentives for biodiesel and renewable diesel. 
Sec. 406. Extension of production credit for Indian coal facilities placed in service before 2009. 
Sec. 407. Extension and modification of credits with respect to facilities producing energy from certain renewable resources. 
Sec. 408. Extension of credit for energy-efficient new homes. 
Sec. 409. Extension of credit for energy-efficient appliances. 
Sec. 410. Extension and modification of special allowance for cellulosic biofuel plant property. 
Sec. 411. Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities. 
Sec. 412. Extension of alternative fuels excise tax credits. 
TITLE V—Unemployment 
Sec. 501. Extension of emergency unemployment compensation program. 
Sec. 502. Temporary extension of extended benefit provisions. 
Sec. 503. Extension of funding for reemployment services and reemployment and eligibility assessment activities. 
Sec. 504. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act. 
TITLE VI—Medicare and Other Health Extensions 
Subtitle A—Medicare Extensions 
Sec. 601. Medicare physician payment update. 
Sec. 602. Work geographic adjustment. 
Sec. 603. Payment for outpatient therapy services. 
Sec. 604. Ambulance add-on payments. 
Sec. 605. Extension of Medicare inpatient hospital payment adjustment for low-volume hospitals. 
Sec. 606. Extension of the Medicare-dependent hospital (MDH) program. 
Sec. 607. Extension for specialized Medicare Advantage plans for special needs individuals. 
Sec. 608. Extension of Medicare reasonable cost contracts. 
Sec. 609. Performance improvement. 
Sec. 610. Extension of funding outreach and assistance for low-income programs. 
Subtitle B—Other Health Extensions 
Sec. 621. Extension of the qualifying individual (QI) program. 
Sec. 622. Extension of Transitional Medical Assistance (TMA). 
Sec. 623. Extension of Medicaid and CHIP Express Lane option. 
Sec. 624. Extension of family-to-family health information centers. 
Sec. 625. Extension of Special Diabetes Program for Type I diabetes and for Indians. 
Subtitle C—Other Health Provisions 
Sec. 631. IPPS documentation and coding adjustment for implementation of MS-DRGs. 
Sec. 632. Revisions to the Medicare ESRD bundled payment system to reflect findings in the GAO report. 
Sec. 633. Treatment of multiple service payment policies for therapy services. 
Sec. 634. Payment for certain radiology services furnished under the Medicare hospital outpatient department prospective payment system. 
Sec. 635. Adjustment of equipment utilization rate for advanced imaging services. 
Sec. 636. Medicare payment of competitive prices for diabetic supplies and elimination of overpayment for diabetic supplies. 
Sec. 637. Medicare payment adjustment for non-emergency ambulance transports for ESRD beneficiaries. 
Sec. 638. Removing obstacles to collection of overpayments. 
Sec. 639. Medicare advantage coding intensity adjustment. 
Sec. 640. Elimination of all funding for the Medicare Improvement Fund. 
Sec. 641. Rebasing of State DSH allotments. 
Sec. 642. Repeal of CLASS program. 
Sec. 643. Commission on Long-Term Care. 
Sec. 644. Consumer Operated and Oriented Plan program contingency fund. 
TITLE VII—Extension of agricultural programs 
Sec. 701. 1-year extension of agricultural programs. 
Sec. 702. Supplemental agricultural disaster assistance. 
TITLE VIII—Miscellaneous provisions 
Sec. 801. Strategic delivery systems. 
Sec. 802. No cost of living adjustment in pay of members of congress. 
TITLE IX—Budget provisions 
Subtitle A—Modifications of sequestration 
Sec. 901. Treatment of sequester. 
Sec. 902. Amounts in applicable retirement plans may be transferred to designated Roth accounts without distribution. 
Subtitle B—Budgetary effects 
Sec. 911. Budgetary effects. 
IGeneral extensions 
101.Permanent extension and modification of 2001 tax relief 
(a)Permanent extension 
(1)In generalThe Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by striking title IX. 
(2)Conforming amendmentThe Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 is amended by striking section 304. 
(3)Effective dateThe amendments made by this subsection shall apply to taxable, plan, or limitation years beginning after December 31, 2012, and estates of decedents dying, gifts made, or generation skipping transfers after December 31, 2012. 
(b)Application of income tax to certain high-Income taxpayers 
(1)Income tax rates 
(A)Treatment of 25-, 28-, and 33-percent rate bracketsParagraph (2) of section 1(i) is amended to read as follows: 
 
(2)25-, 28-, and 33-percent rate bracketsThe tables under subsections (a), (b), (c), (d), and (e) shall be applied— 
(A)by substituting 25% for 28% each place it appears (before the application of subparagraph (B)), 
(B)by substituting 28% for 31% each place it appears, and 
(C)by substituting 33% for 36% each place it appears.. 
(B)35-percent rate bracketSubsection (i) of section 1 is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph: 
 
(3)Modifications to income tax brackets for high-income taxpayers 
(A)35-percent rate bracketIn the case of taxable years beginning after December 31, 2012— 
(i)the rate of tax under subsections (a), (b), (c), and (d) on a taxpayer's taxable income in the highest rate bracket shall be 35 percent to the extent such income does not exceed an amount equal to the excess of— 
(I)the applicable threshold, over 
(II)the dollar amount at which such bracket begins, and 
(ii)the 39.6 percent rate of tax under such subsections shall apply only to the taxpayer's taxable income in such bracket in excess of the amount to which clause (i) applies. 
(B)Applicable thresholdFor purposes of this paragraph, the term applicable threshold means— 
(i)$450,000 in the case of subsection (a), 
(ii)$425,000 in the case of subsection (b), 
(iii)$400,000 in the case of subsection (c), and 
(iv)1/2 the amount applicable under clause (i) (after adjustment, if any, under subparagraph (C)) in the case of subsection (d). 
(C)Inflation adjustmentFor purposes of this paragraph, with respect to taxable years beginning in calendar years after 2013, each of the dollar amounts under clauses (i), (ii), and (iii) of subparagraph (B) shall be adjusted in the same manner as under paragraph (1)(C)(i), except that subsection (f)(3)(B) shall be applied by substituting 2012 for 1992.. 
(2)Phaseout of personal exemptions and itemized deductions 
(A)Overall limitation on itemized deductionsSection 68 is amended— 
(i)by striking subsection (b) and inserting the following: 
 
(b)Applicable amount 
(1)In generalFor purposes of this section, the term applicable amount means— 
(A)$300,000 in the case of a joint return or a surviving spouse (as defined in section 2(a)), 
(B)$275,000 in the case of a head of household (as defined in section 2(b)), 
(C)$250,000 in the case of an individual who is not married and who is not a surviving spouse or head of household, and 
(D)1/2 the amount applicable under subparagraph (A) (after adjustment, if any, under paragraph (2)) in the case of a married individual filing a separate return.For purposes of this paragraph, marital status shall be determined under section 7703. 
(2)Inflation adjustmentIn the case of any taxable year beginning in calendar years after 2013, each of the dollar amounts under subparagraphs (A), (B), and (C) of paragraph (1) shall be shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, except that section 1(f)(3)(B) shall be applied by substituting 2012 for 1992.If any amount after adjustment under the preceding sentence is not a multiple of $50, such amount shall be rounded to the next lowest multiple of $50., and 
(ii)by striking subsections (f) and (g). 
(B)Phaseout of deductions for personal exemptions 
(i)In generalParagraph (3) of section 151(d) is amended— 
(I)by striking the threshold amount in subparagraphs (A) and (B) and inserting the applicable amount in effect under section 68(b), 
(II)by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C), and 
(III)by striking subparagraphs (E) and (F). 
(ii)Conforming amendmentsParagraph (4) of section 151(d) is amended— 
(I)by striking subparagraph (B), 
(II)by redesignating clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B), respectively, and by indenting such subparagraphs (as so redesignated) accordingly, and 
(III)by striking all that precedes in a calendar year after 1989, and inserting the following: 
 
(4)Inflation adjustmentIn the case of any taxable year beginning. 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2012. 
(c)Modifications of estate tax 
(1)Maximum estate tax rate equal to 40 percentThe table contained in subsection (c) of section 2001, as amended by section 302(a)(2) of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, is amended by striking Over $500,000 and all that follows and inserting the following: 
 
 
 
 
Over $500,000 but not over $750,000$155,800, plus 37 percent of the excess of such amount over $500,000. 
Over $750,000 but not over $1,000,000$248,300, plus 39 percent of the excess of such amount over $750,000. 
Over $1,000,000$345,800, plus 40 percent of the excess of such amount over $1,000,000.. 
(2)Technical correctionClause (i) of section 2010(c)(4)(B) is amended by striking basic exclusion amount and inserting applicable exclusion amount. 
(3)Effective dates 
(A)In generalExcept as otherwise provided by in this paragraph, the amendments made by this subsection shall apply to estates of decedents dying, generation-skipping transfers, and gifts made, after December 31, 2012. 
(B)Technical correctionThe amendment made by paragraph (2) shall take effect as if included in the amendments made by section 303 of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010. 
102.Permanent extension and modification of 2003 tax relief 
(a)Permanent extensionThe Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking section 303. 
(b)20-Percent capital gains rate for certain high income individuals 
(1)In generalParagraph (1) of section 1(h) is amended by striking subparagraph (C), by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F) and by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)15 percent of the lesser of— 
(i)so much of the adjusted net capital gain (or, if less, taxable income) as exceeds the amount on which a tax is determined under subparagraph (B), or 
(ii)the excess of— 
(I)the amount of taxable income which would (without regard to this paragraph) be taxed at a rate below 39.6 percent, over 
(II)the sum of the amounts on which a tax is determined under subparagraphs (A) and (B), 
(D)20 percent of the adjusted net capital gain (or, if less, taxable income) in excess of the sum of the amounts on which tax is determined under subparagraphs (B) and (C),. 
(2)Minimum taxParagraph (3) of section 55(b) is amended by striking subparagraph (C), by redesignating subparagraph (D) as subparagraph (E), and by inserting after subparagraph (B) the following new subparagraphs: 
 
(C)15 percent of the lesser of— 
(i)so much of the adjusted net capital gain (or, if less, taxable excess) as exceeds the amount on which tax is determined under subparagraph (B), or 
(ii)the excess described in section 1(h)(1)(C)(ii), plus 
(D)20 percent of the adjusted net capital gain (or, if less, taxable excess) in excess of the sum of the amounts on which tax is determined under subparagraphs (B) and (C), plus. 
(c)Conforming amendments 
(1)The following provisions are each amended by striking 15 percent and inserting 20 percent: 
(A)Section 531. 
(B)Section 541. 
(C)Section 1445(e)(1). 
(D)The second sentence of section 7518(g)(6)(A). 
(E)Section 53511(f)(2) of title 46, United States Code. 
(2)Sections 1(h)(1)(B) and 55(b)(3)(B) are each amended by striking 5 percent (0 percent in the case of taxable years beginning after 2007) and inserting 0 percent. 
(3)Section 1445(e)(6) is amended by striking 15 percent (20 percent in the case of taxable years beginning after December 31, 2010) and inserting 20 percent. 
(d)Effective dates 
(1)In generalExcept as otherwise provided, the amendments made by subsections (b) and (c) shall apply to taxable years beginning after December 31, 2012. 
(2)WithholdingThe amendments made by paragraphs (1)(C) and (3) of subsection (c) shall apply to amounts paid on or after January 1, 2013. 
103.Extension of 2009 tax relief 
(a)5-year extension of American Opportunity Tax Credit 
(1)In generalSection 25A(i) is amended by striking in 2009, 2010, 2011, or 2012 and inserting after 2008 and before 2018. 
(2)Treatment of possessionsSection 1004(c)(1) of division B of the American Recovery and Reinvestment Tax Act of 2009 is amended by striking in 2009, 2010, 2011, and 2012 each place it appears and inserting after 2008 and before 2018. 
(b)5-year extension of child tax creditSection 24(d)(4) is amended— 
(1)by striking 2009, 2010, 2011, and 2012 in the heading and inserting for certain years, and 
(2)by striking in 2009, 2010, 2011, or 2012 and inserting after 2008 and before 2018. 
(c)5-year extension of earned income tax creditSection 32(b)(3) is amended— 
(1)by striking 2009, 2010, 2011, and 2012 in the heading and inserting for certain years, and 
(2)by striking in 2009, 2010, 2011, or 2012 and inserting after 2008 and before 2018. 
(d)Permanent extension of rule disregarding refunds in the administration of federal programs and federally assisted programsSection 6409 is amended to read as follows: 
 
6409.Refunds disregarded in the administration of federal programs and federally assisted programsNotwithstanding any other provision of law, any refund (or advance payment with respect to a refundable credit) made to any individual under this title shall not be taken into account as income, and shall not be taken into account as resources for a period of 12 months from receipt, for purposes of determining the eligibility of such individual (or any other individual) for benefits or assistance (or the amount or extent of benefits or assistance) under any Federal program or under any State or local program financed in whole or in part with Federal funds.. 
(e)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2012. 
(2)Rule regarding disregard of refundsThe amendment made by subsection (d) shall apply to amounts received after December 31, 2012. 
104.Permanent alternative minimum tax relief 
(a)2012 exemption amounts made permanent 
(1)In generalParagraph (1) of section 55(d) is amended— 
(A)by striking $45,000 and all that follows through 2011) in subparagraph (A) and inserting $78,750, 
(B)by striking $33,750 and all that follows through 2011) in subparagraph (B) and inserting $50,600, and 
(C)by striking paragraph (1)(A) in subparagraph (C) and inserting subparagraph (A). 
(b)Exemption amounts indexed for inflation 
(1)In generalSubsection (d) of section 55 is amended by adding at the end the following new paragraph: 
 
(4)Inflation adjustment 
(A)In generalIn the case of any taxable year beginning in a calendar year after 2012, the amounts described in subparagraph (B) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2011 for calendar year 1992 in subparagraph (B) thereof. 
(B)Amounts describedThe amounts described in this subparagraph are— 
(i)each of the dollar amounts contained in subsection (b)(1)(A)(i), 
(ii)each of the dollar amounts contained in paragraph (1), and 
(iii)each of the dollar amounts in subparagraphs (A) and (B) of paragraph (3). 
(C)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of $100.. 
(2)Conforming amendments 
(A)Clause (iii) of section 55(b)(1)(A) is amended by striking by substituting and all that follows through appears. and inserting by substituting 50 percent of the dollar amount otherwise applicable under subclause (I) and subclause (II) thereof.. 
(B)Paragraph (3) of section 55(d) is amended— 
(i)by striking or (2) in subparagraph (A), 
(ii)by striking and at the end of subparagraph (B), and 
(iii)by striking subparagraph (C) and inserting the following new subparagraphs: 
 
(C)50 percent of the dollar amount applicable under subparagraph (A) in the case of a taxpayer described in subparagraph (C) or (D) of paragraph (1), and 
(D)$150,000 in the case of a taxpayer described in paragraph (2).. 
(c)Alternative minimum tax relief for nonrefundable credits 
(1)In generalSubsection (a) of section 26 is amended to read as follows: 
 
(a)Limitation based on amount of taxThe aggregate amount of credits allowed by this subpart for the taxable year shall not exceed the sum of— 
(1)the taxpayer's regular tax liability for the taxable year reduced by the foreign tax credit allowable under section 27(a), and 
(2)the tax imposed by section 55(a) for the taxable year.. 
(2)Conforming amendments 
(A)Adoption credit 
(i)Section 23(b) is amended by striking paragraph (4). 
(ii)Section 23(c) is amended by striking paragraphs (1) and (2) and inserting the following: 
 
(1)In generalIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section and sections 25D and 1400C), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year.. 
(iii)Section 23(c) is amended by redesignating paragraph (3) as paragraph (2). 
(B)Child tax credit 
(i)Section 24(b) is amended by striking paragraph (3). 
(ii)Section 24(d)(1) is amended— 
(I)by striking section 26(a)(2) or subsection (b)(3), as the case may be, each place it appears in subparagraphs (A) and (B) and inserting section 26(a), and 
(II)by striking section 26(a)(2) or subsection (b)(3), as the case may be in the second last sentence and inserting section 26(a). 
(C)Credit for interest on certain home mortgagesSection 25(e)(1)(C) is amended to read as follows: 
 
(C)Applicable tax limitFor purposes of this paragraph, the term applicable tax limit means the limitation imposed by section 26(a) for the taxable year reduced by the sum of the credits allowable under this subpart (other than this section and sections 23, 25D, and 1400C).. 
(D)Hope and lifetime learning creditsSection 25A(i) is amended— 
(i)by striking paragraph (5) and by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively, and 
(ii)by striking section 26(a)(2) or paragraph (5), as the case may be in paragraph (5), as redesignated by clause (i), and inserting section 26(a). 
(E)Savers' creditSection 25B is amended by striking subsection (g). 
(F)Residential energy efficient propertySection 25D(c) is amended to read as follows: 
 
(c)Carryforward of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year.. 
(G)Certain plug-in electric vehiclesSection 30(c)(2) is amended to read as follows: 
 
(2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.. 
(H)Alternative motor vehicle creditSection 30B(g)(2) is amended to read as follows: 
 
(2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.. 
(I)New qualified plug-in electric vehicle creditSection 30D(c)(2) is amended to read as follows: 
 
(2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.. 
(J)Cross referencesSection 55(c)(3) is amended by striking 26(a), 30C(d)(2), and inserting 30C(d)(2). 
(K)Foreign tax creditSection 904 is amended by striking subsection (i) and by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. 
(L)First-time home buyer credit for the District of ColumbiaSection 1400C(d) is amended to read as follows: 
 
(d)Carryforward of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under subpart A of part IV of subchapter A (other than this section and section 25D), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year..  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
IIIndividual tax extenders 
201.Extension of deduction for certain expenses of elementary and secondary school teachers 
(a)In generalSubparagraph (D) of section 62(a)(2) is amended by striking or 2011 and inserting 2011, 2012, or 2013. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011. 
202.Extension of exclusion from gross income of discharge of qualified principal residence indebtedness 
(a)In generalSubparagraph (E) of section 108(a)(1) is amended by striking January 1, 2013 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2012. 
203.Extension of parity for exclusion from income for employer-provided mass transit and parking benefits 
(a)In generalParagraph (2) of section 132(f) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to months after December 31, 2011. 
204.Extension of mortgage insurance premiums treated as qualified residence interest 
(a)In generalSubclause (I) of section 163(h)(3)(E)(iv) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Technical amendmentsClause (i) of section 163(h)(4)(E) is amended— 
(1)by striking Veterans Administration and inserting Department of Veterans Affairs, and 
(2)by striking Rural Housing Administration and inserting Rural Housing Service. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or accrued after December 31, 2011. 
205.Extension of deduction of State and local general sales taxes 
(a)In generalSubparagraph (I) of section 164(b)(5) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011. 
206.Extension of special rule for contributions of capital gain real property made for conservation purposes 
(a)In generalClause (vi) of section 170(b)(1)(E) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Contributions by certain corporate farmers and ranchersClause (iii) of section 170(b)(2)(B) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2011. 
207.Extension of above-the-line deduction for qualified tuition and related expenses 
(a)In generalSubsection (e) of section 222 is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011. 
208.Extension of tax-free distributions from individual retirement plans for charitable purposes 
(a)In generalSubparagraph (F) of section 408(d)(8) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective date; special rule 
(1)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2011. 
(2)Special rulesFor purposes of subsections (a)(6), (b)(3), and (d)(8) of section 408 of the Internal Revenue Code of 1986, at the election of the taxpayer (at such time and in such manner as prescribed by the Secretary of the Treasury)— 
(A)any qualified charitable distribution made after December 31, 2012, and before February 1, 2013, shall be deemed to have been made on December 31, 2012, and 
(B)any portion of a distribution from an individual retirement account to the taxpayer after November 30, 2012, and before January 1, 2013, may be treated as a qualified charitable distribution to the extent that— 
(i)such portion is transferred in cash after the distribution to an organization described in section 408(d)(8)(B)(i) before February 1, 2013, and 
(ii)such portion is part of a distribution that would meet the requirements of section 408(d)(8) but for the fact that the distribution was not transferred directly to an organization described in section 408(d)(8)(B)(i). 
209.Improve and make permanent the provision authorizing the Internal Revenue Service to disclose certain return and return information to certain prison officials 
(a)In generalParagraph (10) of section 6103(k) is amended to read as follows: 
 
(10)Disclosure of certain returns and return information to certain prison officials 
(A)In generalUnder such procedures as the Secretary may prescribe, the Secretary may disclose to officers and employees of the Federal Bureau of Prisons and of any State agency charged with the responsibility for administration of prisons any returns or return information with respect to individuals incarcerated in Federal or State prison systems whom the Secretary has determined may have filed or facilitated the filing of a false or fraudulent return to the extent that the Secretary determines that such disclosure is necessary to permit effective Federal tax administration. 
(B)Disclosure to contractor-run prisonsUnder such procedures as the Secretary may prescribe, the disclosures authorized by subparagraph (A) may be made to contractors responsible for the operation of a Federal or State prison on behalf of such Bureau or agency. 
(C)Restrictions on use of disclosed informationAny return or return information received under this paragraph shall be used only for the purposes of and to the extent necessary in taking administrative action to prevent the filing of false and fraudulent returns, including administrative actions to address possible violations of administrative rules and regulations of the prison facility and in administrative and judicial proceedings arising from such administrative actions. 
(D)Restrictions on redisclosure and disclosure to legal representativesNotwithstanding subsection (h)— 
(i)Restrictions on redisclosureExcept as provided in clause (ii), any officer, employee, or contractor of the Federal Bureau of Prisons or of any State agency charged with the responsibility for administration of prisons shall not disclose any information obtained under this paragraph to any person other than an officer or employee or contractor of such Bureau or agency personally and directly engaged in the administration of prison facilities on behalf of such Bureau or agency. 
(ii)Disclosure to legal representativesThe returns and return information disclosed under this paragraph may be disclosed to the duly authorized legal representative of the Federal Bureau of Prisons, State agency, or contractor charged with the responsibility for administration of prisons, or of the incarcerated individual accused of filing the false or fraudulent return who is a party to an action or proceeding described in subparagraph (C), solely in preparation for, or for use in, such action or proceeding.. 
(b)Conforming amendments 
(1)Paragraph (3) of section 6103(a) is amended by inserting subsection (k)(10), after subsection (e)(1)(D)(iii),. 
(2)Paragraph (4) of section 6103(p) is amended— 
(A)by inserting subsection (k)(10), before subsection (l)(10), in the matter preceding subparagraph (A), 
(B)in subparagraph (F)(i)— 
(i)by inserting (k)(10), before or (l)(6),, and 
(ii)by inserting subsection (k)(10) or before subsection (l)(10),, and 
(C)by inserting subsection (k)(10) or before subsection (l)(10), both places it appears in the matter following subparagraph (F)(iii). 
(3)Paragraph (2) of section 7213(a) is amended by inserting (k)(10), before (l)(6),. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
IIIBusiness tax extenders 
301.Extension and modification of research credit 
(a)Extension 
(1)In generalSubparagraph (B) of section 41(h)(1) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(2)Conforming amendmentSubparagraph (D) of section 45C(b)(1) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Inclusion of qualified research expenses and gross receipts of an acquired person 
(1)Partial inclusion of pre-acquisition qualified research expenses and gross receiptsSubparagraph (A) of section 41(f)(3) is amended to read as follows: 
 
(A)Acquisitions 
(i)In generalIf a person acquires the major portion of either a trade or business or a separate unit of a trade or business (hereinafter in this paragraph referred to as the acquired business) of another person (hereinafter in this paragraph referred to as the predecessor), then the amount of qualified research expenses paid or incurred by the acquiring person during the measurement period shall be increased by the amount determined under clause (ii), and the gross receipts of the acquiring person for such period shall be increased by the amount determined under clause (iii). 
(ii)Amount determined with respect to qualified research expensesThe amount determined under this clause is— 
(I)for purposes of applying this section for the taxable year in which such acquisition is made, the acquisition year amount, and 
(II)for purposes of applying this section for any taxable year after the taxable year in which such acquisition is made, the qualified research expenses paid or incurred by the predecessor with respect to the acquired business during the measurement period. 
(iii)Amount determined with respect to gross receiptsThe amount determined under this clause is the amount which would be determined under clause (ii) if the gross receipts of were substituted for the qualified research expenses paid or incurred by each place it appears in clauses (ii) and (iv). 
(iv)Acquisition year amountFor purposes of clause (ii), the acquisition year amount is the amount equal to the product of— 
(I)the qualified research expenses paid or incurred by the predecessor with respect to the acquired business during the measurement period, and 
(II)the number of days in the period beginning on the date of the acquisition and ending on the last day of the taxable year in which the acquisition is made,divided by the number of days in the acquiring person's taxable year. 
(v)Special rules for coordinating taxable yearsIn the case of an acquiring person and a predecessor whose taxable years do not begin on the same date— 
(I)each reference to a taxable year in clauses (ii) and (iv) shall refer to the appropriate taxable year of the acquiring person, 
(II)the qualified research expenses paid or incurred by the predecessor, and the gross receipts of the predecessor, during each taxable year of the predecessor any portion of which is part of the measurement period shall be allocated equally among the days of such taxable year, 
(III)the amount of such qualified research expenses taken into account under clauses (ii) and (iv) with respect to a taxable year of the acquiring person shall be equal to the total of the expenses attributable under subclause (II) to the days occurring during such taxable year, and 
(IV)the amount of such gross receipts taken into account under clause (iii) with respect to a taxable year of the acquiring person shall be equal to the total of the gross receipts attributable under subclause (II) to the days occurring during such taxable year. 
(vi)Measurement periodFor purposes of this subparagraph, the term measurement period means, with respect to the taxable year of the acquiring person for which the credit is determined, any period of the acquiring person preceding such taxable year which is taken into account for purposes of determining the credit for such year.. 
(2)Expenses and gross receipts of a predecessorSubparagraph (B) of section 41(f)(3) is amended to read as follows: 
 
(B)DispositionsIf the predecessor furnished to the acquiring person such information as is necessary for the application of subparagraph (A), then, for purposes of applying this section for any taxable year ending after such disposition, the amount of qualified research expenses paid or incurred by, and the gross receipts of, the predecessor during the measurement period (as defined in subparagraph (A)(vi), determined by substituting predecessor for acquiring person each place it appears) shall be reduced by— 
(i)in the case of the taxable year in which such disposition is made, an amount equal to the product of— 
(I)the qualified research expenses paid or incurred by, or gross receipts of, the predecessor with respect to the acquired business during the measurement period (as so defined and so determined), and 
(II)the number of days in the period beginning on the date of acquisition (as determined for purposes of subparagraph (A)(iv)(II)) and ending on the last day of the taxable year of the predecessor in which the disposition is made,divided by the number of days in the taxable year of the predecessor, and 
(ii)in the case of any taxable year ending after the taxable year in which such disposition is made, the amount described in clause (i)(I).. 
(c)Aggregation of expendituresParagraph (1) of section 41(f) is amended— 
(1)by striking shall be its proportionate shares of the qualified research expenses, basic research payments, and amounts paid or incurred to energy research consortiums, giving rise to the credit in subparagraph (A)(ii) and inserting shall be determined on a proportionate basis to its share of the aggregate of the qualified research expenses, basic research payments, and amounts paid or incurred to energy research consortiums, taken into account by such controlled group for purposes of this section, and 
(2)by striking shall be its proportionate shares of the qualified research expenses, basic research payments, and amounts paid or incurred to energy research consortiums, giving rise to the credit in subparagraph (B)(ii) and inserting shall be determined on a proportionate basis to its share of the aggregate of the qualified research expenses, basic research payments, and amounts paid or incurred to energy research consortiums, taken into account by all such persons under common control for purposes of this section. 
(d)Effective date 
(1)ExtensionThe amendments made by subsection (a) shall apply to amounts paid or incurred after December 31, 2011. 
(2)ModificationsThe amendments made by subsections (b) and (c) shall apply to taxable years beginning after December 31, 2011. 
302.Extension of temporary minimum low-income tax credit rate for non-federally subsidized new buildings 
(a)In generalSubparagraph (A) of section 42(b)(2) is amended by striking and before December 31, 2013 and inserting with respect to housing credit dollar amount allocations made before January 1, 2014. 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act. 
303.Extension of housing allowance exclusion for determining area median gross income for qualified residential rental project exempt facility bonds 
(a)In generalSubsection (b) of section 3005 of the Housing Assistance Tax Act of 2008 is amended by striking January 1, 2012 each place it appears and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of section 3005 of the Housing Assistance Tax Act of 2008. 
304.Extension of Indian employment tax credit 
(a)In generalSubsection (f) of section 45A is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011. 
305.Extension of new markets tax credit 
(a)In generalSubparagraph (G) of section 45D(f)(1) is amended by striking 2010 and 2011 and inserting 2010, 2011, 2012, and 2013. 
(b)Carryover of unused limitationParagraph (3) of section 45D(f) is amended by striking 2016 and inserting 2018. 
(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after December 31, 2011. 
306.Extension of railroad track maintenance credit 
(a)In generalSubsection (f) of section 45G is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2011. 
307.Extension of mine rescue team training credit 
(a)In generalSubsection (e) of section 45N is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011. 
308.Extension of employer wage credit for employees who are active duty members of the uniformed services 
(a)In generalSubsection (f) of section 45P is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2011. 
309.Extension of work opportunity tax credit 
(a)In generalSubparagraph (B) of section 51(c)(4) is amended by striking after and all that follows and inserting after December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2011. 
310.Extension of qualified zone academy bonds 
(a)In generalParagraph (1) of section 54E(c) is amended by inserting , 2012, and 2013 after for 2011. 
(b)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2011. 
311.Extension of 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements 
(a)In generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) are each amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2011. 
312.Extension of 7-year recovery period for motorsports entertainment complexes 
(a)In generalSubparagraph (D) of section 168(i)(15) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2011. 
313.Extension of accelerated depreciation for business property on an Indian reservation 
(a)In generalParagraph (8) of section 168(j) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2011. 
314.Extension of enhanced charitable deduction for contributions of food inventory 
(a)In generalClause (iv) of section 170(e)(3)(C) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2011. 
315.Extension of increased expensing limitations and treatment of certain real property as section 179 property 
(a)In general 
(1)Dollar limitationSection 179(b)(1) is amended— 
(A)by striking 2010 or 2011, in subparagraph (B) and inserting 2010, 2011, 2012, or 2013, and, 
(B)by striking subparagraph (C), 
(C)by redesignating subparagraph (D) as subparagraph (C), and 
(D)in subparagraph (C), as so redesignated, by striking 2012 and inserting 2013. 
(2)Reduction in limitationSection 179(b)(2) is amended— 
(A)by striking 2010 or 2011, in subparagraph (B) and inserting 2010, 2011, 2012, or 2013, and, 
(B)by striking subparagraph (C), 
(C)by redesignating subparagraph (D) as subparagraph (C), and 
(D)in subparagraph (C), as so redesignated, by striking 2012 and inserting 2013. 
(3)Conforming amendmentSubsection (b) of section 179 is amended by striking paragraph (6). 
(b)Computer softwareSection 179(d)(1)(A)(ii) is amended by striking 2013 and inserting 2014. 
(c)ElectionSection 179(c)(2) is amended by striking 2013 and inserting 2014. 
(d)Special rules for treatment of qualified real property 
(1)In generalSection 179(f)(1) is amended by striking 2010 or 2011 and inserting 2010, 2011, 2012, or 2013. 
(2)Carryover limitation 
(A)In generalSection 179(f)(4) is amended by striking 2011 each place it appears and inserting 2013. 
(B)Conforming amendmentSubparagraph (C) of section 179(f)(4) is amended— 
(i)in the heading, by striking 2010 and inserting 2010, 2011 and 2012, and 
(ii)by adding at the end the following: For the last taxable year beginning in 2013, the amount determined under subsection (b)(3)(A) for such taxable year shall be determined without regard to this paragraph.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
316.Extension of election to expense mine safety equipment 
(a)In generalSubsection (g) of section 179E is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2011. 
317.Extension of special expensing rules for certain film and television productions 
(a)In generalSubsection (f) of section 181 is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2011. 
318.Extension of deduction allowable with respect to income attributable to domestic production activities in Puerto Rico 
(a)In generalSubparagraph (C) of section 199(d)(8) is amended— 
(1)by striking first 6 taxable years and inserting first 8 taxable years, and 
(2)by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
319.Extension of modification of tax treatment of certain payments to controlling exempt organizations 
(a)In generalClause (iv) of section 512(b)(13)(E) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to payments received or accrued after December 31, 2011. 
320.Extension of treatment of certain dividends of regulated investment companies 
(a)In generalParagraphs (1)(C)(v) and (2)(C)(v) of section 871(k) are each amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
321.Extension of RIC qualified investment entity treatment under FIRPTA 
(a)In generalClause (ii) of section 897(h)(4)(A) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) shall take effect on January 1, 2012. Notwithstanding the preceding sentence, such amendment shall not apply with respect to the withholding requirement under section 1445 of the Internal Revenue Code of 1986 for any payment made before the date of the enactment of this Act. 
(2)Amounts withheld on or before date of enactmentIn the case of a regulated investment company— 
(A)which makes a distribution after December 31, 2011, and before the date of the enactment of this Act; and 
(B)which would (but for the second sentence of paragraph (1)) have been required to withhold with respect to such distribution under section 1445 of such Code,such investment company shall not be liable to any person to whom such distribution was made for any amount so withheld and paid over to the Secretary of the Treasury. 
322.Extension of subpart F exception for active financing income 
(a)Exempt insurance incomeParagraph (10) of section 953(e) is amended— 
(1)by striking January 1, 2012 and inserting January 1, 2014, and 
(2)by striking December 31, 2011 and inserting December 31, 2013. 
(b)Special rule for income derived in the active conduct of banking, financing, or similar businessesParagraph (9) of section 954(h) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2011, and to taxable years of United States shareholders with or within which any such taxable year of such foreign corporation ends. 
323.Extension of look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules 
(a)In generalSubparagraph (C) of section 954(c)(6) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2011, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 
324.Extension of temporary exclusion of 100 percent of gain on certain small business stock 
(a)In generalParagraph (4) of section 1202(a) is amended— 
(1)by striking January 1, 2012 and inserting January 1, 2014, and 
(2)by striking and 2011 and inserting , 2011, 2012, and 2013 in the heading thereof. 
(b)Technical amendments 
(1)Special rule for 2009 and certain period in 2010Paragraph (3) of section 1202(a) is amended by adding at the end the following new flush sentence:In the case of any stock which would be described in the preceding sentence (but for this sentence), the acquisition date for purposes of this subsection shall be the first day on which such stock was held by the taxpayer determined after the application of section 1223.. 
(2)100 percent exclusionParagraph (4) of section 1202(a) is amended by adding at the end the following new flush sentence:In the case of any stock which would be described in the preceding sentence (but for this sentence), the acquisition date for purposes of this subsection shall be the first day on which such stock was held by the taxpayer determined after the application of section 1223.. 
(c)Effective dates 
(1)In generalThe amendments made by subsection (a) shall apply to stock acquired after December 31, 2011. 
(2)Subsection (b)(1)The amendment made by subsection (b)(1) shall take effect as if included in section 1241(a) of division B of the American Recovery and Reinvestment Act of 2009. 
(3)Subsection (b)(2)The amendment made by subsection (b)(2) shall take effect as if included in section 2011(a) of the Creating Small Business Jobs Act of 2010. 
325.Extension of basis adjustment to stock of S corporations making charitable contributions of property 
(a)In generalParagraph (2) of section 1367(a) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2011. 
326.Extension of reduction in S-corporation recognition period for built-in gains tax 
(a)In generalParagraph (7) of section 1374(d) is amended— 
(1)by redesignating subparagraph (C) as subparagraph (D), and 
(2)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Special rule for 2012 and 2013For purposes of determining the net recognized built-in gain for taxable years beginning in 2012 or 2013, subparagraphs (A) and (D) shall be applied by substituting 5-year for 10-year., and 
(3)by adding at the end the following new subparagraph: 
 
(E)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment method under section 453, the treatment of all payments received shall be governed by the provisions of this paragraph applicable to the taxable year in which such sale was made.. 
(b)Technical amendmentSubparagraph (B) of section 1374(d)(2) is amended by inserting described in subparagraph (A) after , for any taxable year. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
327.Extension of empowerment zone tax incentives 
(a)In generalClause (i) of section 1391(d)(1)(A) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Increased exclusion of gain on stock of empowerment zone businessesSubparagraph (C) of section 1202(a)(2) is amended— 
(1)by striking December 31, 2016 and inserting December 31, 2018; and 
(2)by striking 2016 in the heading and inserting 2018. 
(c)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide. 
(d)Effective dateThe amendments made by this section shall apply to periods after December 31, 2011. 
328.Extension of tax-exempt financing for New York Liberty Zone 
(a)In generalSubparagraph (D) of section 1400L(d)(2) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to bonds issued after December 31, 2011. 
329.Extension of temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands 
(a)In generalParagraph (1) of section 7652(f) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to distilled spirits brought into the United States after December 31, 2011. 
330.Modification and extension of American Samoa economic development credit 
(a)Modification 
(1)In generalSubsection (a) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is amended by striking if such corporation and all that follows and inserting 
if— 
(1)in the case of a taxable year beginning before January 1, 2012, such corporation— 
(A)is an existing credit claimant with respect to American Samoa, and 
(B)elected the application of section 936 of the Internal Revenue Code of 1986 for its last taxable year beginning before January 1, 2006, and 
(2)in the case of a taxable year beginning after December 31, 2011, such corporation meets the requirements of subsection (e).. 
(2)RequirementsSection 119 of division A of such Act is amended by adding at the end the following new subsection: 
 
(e)Qualified production activities income requirementA corporation meets the requirement of this subsection if such corporation has qualified production activities income, as defined in subsection (c) of section 199 of the Internal Revenue Code of 1986, determined by substituting American Samoa for the United States each place it appears in paragraphs (3), (4), and (6) of such subsection (c), for the taxable year.. 
(b)ExtensionSubsection (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is amended by striking shall apply and all that follows and inserting 
shall apply— 
(1)in the case of a corporation that meets the requirements of subparagraphs (A) and (B) of subsection (a)(1), to the first 8 taxable years of such corporation which begin after December 31, 2006, and before January 1, 2014, and 
(2)in the case of a corporation that does not meet the requirements of subparagraphs (A) and (B) of subsection (a)(1), to the first 2 taxable years of such corporation which begin after December 31, 2011, and before January 1, 2014.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
331.Extension and modification of bonus depreciation 
(a)In generalParagraph (2) of section 168(k) is amended— 
(1)by striking January 1, 2014 in subparagraph (A)(iv) and inserting January 1, 2015, and 
(2)by striking January 1, 2013 each place it appears and inserting January 1, 2014. 
(b)Special rule for Federal long-Term contractsClause (ii) of section 460(c)(6)(B) is amended by inserting , or after December 31, 2012, and before January 1, 2014 (January 1, 2015, in the case of property described in section 168(k)(2)(B)) before the period. 
(c)Extension of election To accelerate the AMT credit in lieu of bonus depreciation 
(1)In generalSubclause (II) of section 168(k)(4)(D)(iii) is amended by striking 2013 and inserting 2014. 
(2)Round 3 extension propertyParagraph (4) of section 168(k) is amended by adding at the end the following new subparagraph: 
 
(J)Special rules for round 3 extension property 
(i)In generalIn the case of round 3 extension property, this paragraph shall be applied without regard to— 
(I)the limitation described in subparagraph (B)(i) thereof, and 
(II)the business credit increase amount under subparagraph (E)(iii) thereof. 
(ii)Taxpayers previously electing accelerationIn the case of a taxpayer who made the election under subparagraph (A) for its first taxable year ending after March 31, 2008, a taxpayer who made the election under subparagraph (H)(ii) for its first taxable year ending after December 31, 2008, or a taxpayer who made the election under subparagraph (I)(iii) for its first taxable year ending after December 31, 2010— 
(I)the taxpayer may elect not to have this paragraph apply to round 3 extension property, but 
(II)if the taxpayer does not make the election under subclause (I), in applying this paragraph to the taxpayer the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed and applied to eligible qualified property which is round 3 extension property.The amounts described in subclause (II) shall be computed separately from any amounts computed with respect to eligible qualified property which is not round 3 extension property. 
(iii)Taxpayers not previously electing accelerationIn the case of a taxpayer who neither made the election under subparagraph (A) for its first taxable year ending after March 31, 2008, nor made the election under subparagraph (H)(ii) for its first taxable year ending after December 31, 2008, nor made the election under subparagraph (I)(iii) for any taxable year ending after December 31, 2010— 
(I)the taxpayer may elect to have this paragraph apply to its first taxable year ending after December 31, 2012, and each subsequent taxable year, and 
(II)if the taxpayer makes the election under subclause (I), this paragraph shall only apply to eligible qualified property which is round 3 extension property. 
(iv)Round 3 extension propertyFor purposes of this subparagraph, the term round 3 extension property means property which is eligible qualified property solely by reason of the extension of the application of the special allowance under paragraph (1) pursuant to the amendments made by section 331(a) of the American Taxpayer Relief Act of 2012 (and the application of such extension to this paragraph pursuant to the amendment made by section 331(c)(1) of such Act).. 
(d)Normalization rules amendmentClause (ii) of section 168(i)(9)(A) is amended by inserting (respecting all elections made by the taxpayer under this section) after such property. 
(e)Conforming amendments 
(1)The heading for subsection (k) of section 168 is amended by striking January 1, 2013 and inserting January 1, 2014. 
(2)The heading for clause (ii) of section 168(k)(2)(B) is amended by striking pre-January 1, 2013 and inserting pre-January 1, 2014. 
(3)Subparagraph (C) of section 168(n)(2) is amended by striking January 1, 2013 and inserting January 1, 2014. 
(4)Subparagraph (D) of section 1400L(b)(2) is amended by striking January 1, 2013 and inserting January 1, 2014. 
(5)Subparagraph (B) of section 1400N(d)(3) is amended by striking January 1, 2013 and inserting January 1, 2014. 
(f)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2012, in taxable years ending after such date. 
IVEnergy tax extenders 
401.Extension of credit for energy-efficient existing homes 
(a)In generalParagraph (2) of section 25C(g) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2011. 
402.Extension of credit for alternative fuel vehicle refueling property 
(a)In generalParagraph (2) of section 30C(g) is amended by striking December 31, 2011. and inserting December 31, 2013. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2011. 
403.Extension of credit for 2- or 3-wheeled plug-in electric vehicles 
(a)In generalSection 30D is amended by adding at the end the following new subsection: 
 
(g)Credit allowed for 2- and 3-wheeled plug-in electric vehicles 
(1)In generalIn the case of a qualified 2- or 3-wheeled plug-in electric vehicle— 
(A)there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the applicable amount with respect to each such qualified 2- or 3-wheeled plug-in electric vehicle placed in service by the taxpayer during the taxable year, and 
(B)the amount of the credit allowed under subparagraph (A) shall be treated as a credit allowed under subsection (a). 
(2)Applicable amountFor purposes of paragraph (1), the applicable amount is an amount equal to the lesser of— 
(A)10 percent of the cost of the qualified 2- or 3-wheeled plug-in electric vehicle, or 
(B)$2,500. 
(3)Qualified 2- or 3-wheeled plug-in electric vehicleThe term qualified 2- or 3-wheeled plug-in electric vehicle means any vehicle which— 
(A)has 2 or 3 wheels, 
(B)meets the requirements of subparagraphs (A), (B), (C), (E), and (F) of subsection (d)(1) (determined by substituting 2.5 kilowatt hours for 4 kilowatt hours in subparagraph (F)(i)), 
(C)is manufactured primarily for use on public streets, roads, and highways, 
(D)is capable of achieving a speed of 45 miles per hour or greater, and 
(E)is acquired after December 31, 2011, and before January 1, 2014.. 
(b)Conforming amendments 
(1)No double benefitParagraph (2) of section 30D(f) is amended— 
(A)by striking new qualified plug-in electric drive motor vehicle and inserting vehicle for which a credit is allowable under subsection (a), and 
(B)by striking allowed under subsection (a) and inserting allowed under such subsection. 
(2)Air quality and safety standardsSection 30D(f)(7) is amended by striking motor vehicle and inserting vehicle. 
(c)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2011. 
404.Extension and modification of cellulosic biofuel producer credit 
(a)Extension 
(1)In generalSubparagraph (H) of section 40(b)(6) is amended to read as follows: 
 
(H)Application of paragraph 
(i)In generalThis paragraph shall apply with respect to qualified cellulosic biofuel production after December 31, 2008, and before January 1, 2014. 
(ii)No carryover to certain years after expirationIf this paragraph ceases to apply for any period by reason of clause (i), rules similar to the rules of subsection (e)(2) shall apply.. 
(2)Conforming amendmentParagraph (2) of section 40(e) is amended by striking or subsection (b)(6)(H). 
(3)Effective dateThe amendments made by this subsection shall take effect as if included in section 15321(b) of the Heartland, Habitat, and Horticulture Act of 2008. 
(b)Algae treated as a qualified feedstock 
(1)In generalSubclause (I) of section 40(b)(6)(E)(i) is amended to read as follows: 
 
(I)is derived by, or from, qualified feedstocks, and. 
(2)Qualified feedstock; special rules for algaeParagraph (6) of section 40(b) is amended by redesignating subparagraphs (F), (G), and (H), as amended by this Act, as subparagraphs (H), (I), and (J), respectively, and by inserting after subparagraph (E) the following new subparagraphs: 
 
(F)Qualified feedstockFor purposes of this paragraph, the term qualified feedstock means— 
(i)any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis, and 
(ii)any cultivated algae, cyanobacteria, or lemna. 
(G)Special rules for algaeIn the case of fuel which is derived by, or from, feedstock described in subparagraph (F)(ii) and which is sold by the taxpayer to another person for refining by such other person into a fuel which meets the requirements of subparagraph (E)(i)(II) and the refined fuel is not excluded under subparagraph (E)(iii)— 
(i)such sale shall be treated as described in subparagraph (C)(i), 
(ii)such fuel shall be treated as meeting the requirements of subparagraph (E)(i)(II) and as not being excluded under subparagraph (E)(iii) in the hands of such taxpayer, and 
(iii)except as provided in this subparagraph, such fuel (and any fuel derived from such fuel) shall not be taken into account under subparagraph (C) with respect to the taxpayer or any other person.. 
(3)Conforming amendments 
(A)Section 40, as amended by paragraph (2), is amended— 
(i)by striking cellulosic biofuel each place it appears in the text thereof and inserting second generation biofuel, 
(ii)by striking Cellulosic in the headings of subsections (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Second generation, and 
(iii)by striking cellulosic in the headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and inserting second generation. 
(B)Clause (ii) of section 40(b)(6)(E) is amended by striking Such term shall not and inserting The term second generation biofuel shall not. 
(C)Paragraph (1) of section 4101(a) is amended by striking cellulosic biofuel and inserting second generation biofuel. 
(4)Effective dateThe amendments made by this subsection shall apply to fuels sold or used after the date of the enactment of this Act. 
405.Extension of incentives for biodiesel and renewable diesel 
(a)Credits for biodiesel and renewable diesel used as fuelSubsection (g) of section 40A is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Excise tax credits and outlay payments for biodiesel and renewable diesel fuel mixtures 
(1)Paragraph (6) of section 6426(c) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(2)Subparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2011 and inserting December 31, 2013. 
(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2011. 
406.Extension of production credit for Indian coal facilities placed in service before 2009 
(a)In generalSubparagraph (A) of section 45(e)(10) is amended by striking 7-year period each place it appears and inserting 8-year period. 
(b)Effective dateThe amendment made by this section shall apply to coal produced after December 31, 2012. 
407.Extension and modification of credits with respect to facilities producing energy from certain renewable resources 
(a)Production tax credit 
(1)Extension for wind facilitiesParagraph (1) of section 45(d) is amended by striking January 1, 2013 and inserting January 1, 2014. 
(2)Exclusion of paper which is commonly recycled from definition of municipal solid wasteSection 45(c)(6) is amended by inserting , except that such term does not include paper which is commonly recycled and which has been segregated from other solid waste (as so defined) after (42 U.S.C. 6903). 
(3)Modification to definition of qualified facility 
(A)In generalThe following provisions of section 45(d), as amended by paragraph (1), are each amended by striking before January 1, 2014 and inserting the construction of which begins before January 1, 2014: 
(i)Paragraph (1). 
(ii)Paragraph (2)(A)(i). 
(iii)Paragraph (3)(A)(i)(I). 
(iv)Paragraph (6). 
(v)Paragraph (7). 
(vi)Paragraph (9)(B). 
(vii)Paragraph (11)(B). 
(B)Certain closed-loop biomass facilitiesSubparagraph (A) of section 45(d)(2) is amended by adding at the end the following new flush sentence: 
 
For purposes of clause (ii), a facility shall be treated as modified before January 1, 2014, if the construction of such modification begins before such date.. 
(C)Certain open-loop biomass facilitiesClause (ii) of section 45(d)(3)(A) is amended by striking is originally placed in service and inserting the construction of which begins. 
(D)Geothermal facilities 
(i)In generalParagraph (4) of section 45(d) is amended by striking and before January 1, 2014 and all that follows and inserting 
and which— 
(A)in the case of a facility using solar energy, is placed in service before January 1, 2006, or 
(B)in the case of a facility using geothermal energy, the construction of which begins before January 1, 2014. 
Such term shall not include any property described in section 48(a)(3) the basis of which is taken into account by the taxpayer for purposes of determining the energy credit under section 48.. 
(E)Incremental hydropower productionParagraph (9) of section 45(d) is amended— 
(i)by redesignating subparagraphs (A) and (B), as amended by subparagraph (A), as clauses (i) and (ii), respectively, and by moving such clauses (as so redesignated) 2 ems to the right, 
(ii)by striking In the case of a facility and inserting the following: 
 
(A)In generalIn the case of a facility,  
(iii)by redesignating subparagraph (C) as subparagraph (B), and 
(iv)by adding at the end the following new subparagraph: 
 
(C)Special ruleFor purposes of subparagraph (A)(i), an efficiency improvement or addition to capacity shall be treated as placed in service before January 1, 2014, if the construction of such improvement or addition begins before such date.. 
(b)Extension of election to treat qualified facilities as energy propertySubparagraph (C) of section 48(a)(5) is amended to read as follows: 
 
(C)Qualified investment credit facilityFor purposes of this paragraph, the term qualified investment credit facility means any facility— 
(i)which is a qualified facility (within the meaning of section 45) described in paragraph (1), (2), (3), (4), (6), (7), (9), or (11) of section 45(d), 
(ii)which is placed in service after 2008 and the construction of which begins before January 1, 2014, and 
(iii)with respect to which— 
(I)no credit has been allowed under section 45, and 
(II)the taxpayer makes an irrevocable election to have this paragraph apply.. 
(c)Technical corrections 
(1)Subparagraph (D) of section 48(a)(5) is amended— 
(A)by striking and at the end of clause (i)(II), 
(B)by striking the period at the end of clause (ii) and inserting a comma, and 
(C)by adding at the end the following new clauses: 
 
(iii)which is constructed, reconstructed, erected, or acquired by the taxpayer, and 
(iv)the original use of which commences with the taxpayer.. 
(2)Paragraphs (1) and (2) of subsection (a) of section 1603 of division B of the American Recovery and Reinvestment Act of 2009 are each amended by striking placed in service and inserting originally placed in service by such person. 
(d)Effective dates 
(1)In generalExcept as provided in paragraphs (2) and (3), the amendments made by this section shall take effect on the date of the enactment of this Act. 
(2)Modification to definition of municipal solid wasteThe amendments made by subsection (a)(2) shall apply to electricity produced and sold after the date of the enactment of this Act, in taxable years ending after such date. 
(3)Technical correctionsThe amendments made by subsection (c) shall apply as if included in the enactment of the provisions of the American Recovery and Reinvestment Act of 2009 to which they relate. 
408.Extension of credit for energy-efficient new homes 
(a)In generalSubsection (g) of section 45L is amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Energy savings requirementsClause (i) of section 45L(c)(1)(A) is amended by striking 2003 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of this sectionand inserting 2006 International Energy Conservation Code, as such Code (including supplements) is in effect on January 1, 2006. 
(c)Effective dateThe amendments made by this section shall apply to homes acquired after December 31, 2011. 
409.Extension of credit for energy-efficient appliances 
(a)In generalSection 45M(b) is amended by striking 2011 each place it appears other than in the provisions specified in subsection (b) and inserting 2011, 2012, or 2013. 
(b)Provisions specifiedThe provisions of section 45M(b) specified in this subsection are subparagraph (C) of paragraph (1) and subparagraph (E) of paragraph (2). 
(c)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2011. 
410.Extension and modification of special allowance for cellulosic biofuel plant property 
(a)Extension 
(1)In generalSubparagraph (D) of section 168(l)(2) is amended by striking January 1, 2013 and inserting January 1, 2014. 
(2)Effective dateThe amendment made by this subsection shall apply to property placed in service after December 31, 2012. 
(b)Algae treated as a qualified feedstock for purposes of bonus depreciation for biofuel plant property 
(1)In generalSubparagraph (A) of section 168(l)(2) is amended by striking solely to produce cellulosic biofuel and inserting solely to produce second generation biofuel (as defined in section 40(b)(6)(E)). 
(2)Conforming amendmentsSubsection (l) of section 168, as amended by subsection (a), is amended— 
(A)by striking cellulosic biofuel each place it appears in the text thereof and inserting second generation biofuel, 
(B)by striking paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3) through (7), respectively, 
(C)by striking Cellulosic in the heading of such subsection and inserting Second Generation, and 
(D)by striking cellulosic in the heading of paragraph (2) and inserting second generation. 
(3)Effective dateThe amendments made by this subsection shall apply to property placed in service after the date of the enactment of this Act. 
411.Extension of special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities 
(a)In generalParagraph (3) of section 451(i) is amended by striking January 1, 2012 and inserting January 1, 2014. 
(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2011. 
412.Extension of alternative fuels excise tax credits 
(a)In generalSections 6426(d)(5) and 6426(e)(3) are each amended by striking December 31, 2011 and inserting December 31, 2013. 
(b)Outlay payments for alternative fuelsParagraph (6) of section 6427(e) is amended— 
(1)in subparagraph (C)— 
(A)by striking or alternative fuel mixture (as defined in subsection (d)(2) or (e)(3) of section 6426) and inserting (as defined in section 6426(d)(2)), and 
(B)by striking December 31, 2011, and and inserting December 31, 2013,, 
(2)in subparagraph (D)— 
(A)by striking or alternative fuel mixture, and 
(B)by striking the period at the end and inserting , and, and 
(3)by adding at the end the following new subparagraph: 
 
(E)any alternative fuel mixture (as defined in section 6426(e)(2)) sold or used after December 31, 2011.. 
(c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2011. 
VUnemployment 
501.Extension of emergency unemployment compensation program 
(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking January 2, 2013 and inserting January 1, 2014. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (H), by striking and at the end; and 
(2)by inserting after subparagraph (I) the following: 
 
(J)the amendments made by section 501(a) of the American Taxpayer Relief Act of 2012;.  
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Unemployment Benefits Extension Act of 2012 (Public Law 112–96) 
502.Temporary extension of extended benefit provisions 
(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note), is amended— 
(1)by striking December 31, 2012 each place it appears and inserting December 31, 2013; and 
(2)in subsection (c), by striking June 30, 2013 and inserting June 30, 2014. 
(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking June 30, 2013 and inserting June 30, 2014. 
(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended— 
(1)in subsection (d), by striking December 31, 2012 and inserting December 31, 2013; and 
(2)in subsection (f)(2), by striking December 31, 2012 and inserting December 31, 2013. 
(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Unemployment Benefits Extension Act of 2012 (Public Law 112–96). 
503.Extension of funding for reemployment services and reemployment and eligibility assessment activities 
(a)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking through fiscal year 2013 and inserting through fiscal year 2014. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Unemployment Benefits Extension Act of 2012 (Public Law 112–96). 
504.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act 
(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act, as added by section 2006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) and as amended by section 9 of the Worker, Homeownership, and Business Assistance Act of 2009 (Public Law 111–92), section 505 of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (Public Law 111–312), section 202 of the Temporary Payroll Tax Cut Continuation Act of 2011 (Public Law 112–78), and section 2124 of the Unemployment Benefits Extension Act of 2012 (Public Law 112–96), is amended— 
(1)by striking June 30, 2012 and inserting June 30, 2013; and 
(2)by striking December 31, 2012 and inserting December 31, 2013. 
(b)Clarification on authority to use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D), as in effect on the day before the date of enactment of this Act. 
(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad Retirement Board $250,000 for administrative expenses associated with the payment of additional extended unemployment benefits provided under section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of the amendments made by subsection (a), to remain available until expended. 
VIMedicare and Other Health Extensions 
AMedicare Extensions 
601.Medicare physician payment update 
(a)In generalSection 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new paragraph: 
 
(14)Update for 2013 
(A)In generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B), (11)(B), (12)(B), and (13)(B), in lieu of the update to the single conversion factor established in paragraph (1)(C) that would otherwise apply for 2013, the update to the single conversion factor for such year shall be zero percent. 
(B)No effect on computation of conversion factor for 2014 and subsequent yearsThe conversion factor under this subsection shall be computed under paragraph (1)(A) for 2014 and subsequent years as if subparagraph (A) had never applied.. 
(b)Advancement of clinical data registries To improve the quality of health care 
(1)In generalSection 1848(m)(3) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)) is amended— 
(A)by redesignating subparagraph (D) as subparagraph (F); and 
(B)by inserting after subparagraph (C) the following new subparagraphs: 
 
(D)Satisfactory reporting measures through participation in a qualified clinical data registryFor 2014 and subsequent years, the Secretary shall treat an eligible professional as satisfactorily submitting data on quality measures under subparagraph (A) if, in lieu of reporting measures under subsection (k)(2)(C), the eligible professional is satisfactorily participating, as determined by the Secretary, in a qualified clinical data registry (as described in subparagraph (E)) for the year. 
(E)Qualified clinical data registry 
(i)In generalThe Secretary shall establish requirements for an entity to be considered a qualified clinical data registry. Such requirements shall include a requirement that the entity provide the Secretary with such information, at such times, and in such manner, as the Secretary determines necessary to carry out this subsection. 
(ii)ConsiderationsIn establishing the requirements under clause (i), the Secretary shall consider whether an entity— 
(I)has in place mechanisms for the transparency of data elements and specifications, risk models, and measures; 
(II)requires the submission of data from participants with respect to multiple payers; 
(III)provides timely performance reports to participants at the individual participant level; and 
(IV)supports quality improvement initiatives for participants. 
(iii)MeasuresWith respect to measures used by a qualified clinical data registry— 
(I)sections 1890(b)(7) and 1890A(a) shall not apply; and 
(II)measures endorsed by the entity with a contract with the Secretary under section 1890(a) may be used. 
(iv)ConsultationIn carrying out this subparagraph, the Secretary shall consult with interested parties. 
(v)DeterminationThe Secretary shall establish a process to determine whether or not an entity meets the requirements established under clause (i). Such process may involve one or both of the following: 
(I)A determination by the Secretary. 
(II)A designation by the Secretary of one or more independent organizations to make such determination.. 
(2)GAO study and report on incorporating registry data into the Medicare program in order to improve quality and efficiency 
(A)StudyThe Comptroller General of the United States shall conduct a study on the potential of clinical data registries to improve the quality and efficiency of care in the Medicare program, including through payment system incentives. Such study shall include an analysis of the role of health information technology in facilitating clinical data registries and the use of data from such registries among private health insurers as well as other entities the Comptroller General determines appropriate. 
(B)ReportNot later than November 15, 2013, the Comptroller General of the United States shall submit to Congress a report on the study conducted under subparagraph (A), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
602.Work geographic adjustmentSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking before January 1, 2013 and inserting before January 1, 2014. 
603.Payment for outpatient therapy services 
(a)ExtensionSection 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended— 
(1)in paragraph (5)(A), in the first sentence, by striking December 31, 2012 and inserting December 31, 2013; and 
(2)in paragraph (6)— 
(A)by striking December 31, 2012 and inserting December 31, 2013; and 
(B)by inserting or 2013 after during 2012. 
(b)Application of therapy cap to therapy furnished as part of outpatient critical access hospital servicesSection 1833(g)(6) of the Social Security Act (42 U.S.C. 1395l(g)(6)), as amended by subsection (a), is amended— 
(1)by striking In applying and inserting (A) In applying; and 
(2)by adding at the end the following new subparagraph: 
 
(B) 
(i)With respect to outpatient therapy services furnished beginning on or after January 1, 2013, and before January 1, 2014, for which payment is made under section 1834(g), the Secretary shall count toward the uniform dollar limitations described in paragraphs (1) and (3) and the threshold described in paragraph (5)(C) the amount that would be payable under this part if such services were paid under section 1834(k)(1)(B) instead of being paid under section 1834(g). 
(ii)Nothing in clause (i) shall be construed as changing the method of payment for outpatient therapy services under section 1834(g).. 
(c)Beneficiary protectionsSection 1833(g)(5) of the Social Security Act (42 U.S.C. 1395l(g)(5)) is amended by adding at the end the following new subparagraph: 
 
(D)With respect to services furnished on or after January 1, 2013, where payment may not be made as a result of application of paragraphs (1) and (3), section 1879 shall apply in the same manner as such section applies to a denial that is made by reason of section 1862(a)(1).. 
(d)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, and the amendments made by, this section by program instruction or otherwise. 
604.Ambulance add-on payments 
(a)Ground AmbulanceSection 1834(l)(13)(A) of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is amended— 
(1)in the matter preceding clause (i), by striking January 1, 2013 and inserting January 1, 2014; and 
(2)in each of clauses (i) and (ii), by striking January 1, 2013 and inserting January 1, 2014 each place it appears. 
(b)Air ambulanceSection 146(b)(1) of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), as amended by sections 3105(b) and 10311(b) of the Patient Protection and Affordable Care Act (Public Law 111–148), section 106(b) of the Medicare and Medicaid Extenders Act of 2010 (Public Law 111–309), section 306(b) of the Temporary Payroll Tax Cut Continuation Act of 2011 (Public Law 112–78), and section 3007(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), is amended by striking December 31, 2012 and inserting June 30, 2013. 
(c)Super Rural AmbulanceSection 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is amended in the first sentence by striking January 1, 2013 and inserting January 1, 2014. 
(d)Studies of ambulance costs 
(1)In generalThe Secretary of Health and Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study of each of the following: 
(A)A study that analyzes data on existing cost reports for ambulance services furnished by hospitals and critical access hospitals, including variation by characteristics of such providers of services. 
(B)A study of the feasibility of obtaining cost data on a periodic basis from all ambulance providers of services and suppliers for potential use in examining the appropriateness of the Medicare add-on payments for ground ambulance services furnished under the fee schedule under section 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) and in preparing for future reform of such payment system. 
(2)Components of one of the studiesIn conducting the study under paragraph (1)(B), the Secretary shall— 
(A)consult with industry on the design of such cost collection efforts; 
(B)explore use of cost surveys and cost reports to collect appropriate cost data and the periodicity of such cost data collection; 
(C)examine the feasibility of development of a standard cost reporting tool for providers of services and suppliers of ground ambulance services; and 
(D)examine the ability to furnish such cost data by various types of ambulance providers of services and suppliers, especially by rural and super-rural providers of services and suppliers. 
(3)Reports 
(A)Existing cost reportsNot later than October 1, 2013, the Secretary shall submit a report to Congress on the study conducted under paragraph (1)(A), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
(B)Obtaining cost dataNot later than July 1, 2014, the Secretary shall submit a report to Congress on the study conducted under paragraph (1)(B), together with recommendations for such legislation and administrative action as the Secretary determines appropriate. 
605.Extension of Medicare inpatient hospital payment adjustment for low-volume hospitalsSection 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended— 
(1)in subparagraph (B), in the matter preceding clause (i), by striking 2013 and inserting 2014; 
(2)in subparagraph (C)(i), by striking and 2012 each place it appears and inserting , 2012, and 2013; and 
(3)in subparagraph (D), by striking and 2012 and inserting , 2012, and 2013. 
606.Extension of the Medicare-dependent hospital (MDH) program 
(a)Extension of payment methodologySection 1886(d)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended— 
(1)in clause (i), by striking October 1, 2012 and inserting October 1, 2013; and 
(2)in clause (ii)(II), by striking October 1, 2012 and inserting October 1, 2013. 
(b)Conforming amendments 
(1)Extension of target amountSection 1886(b)(3)(D) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(D)) is amended— 
(A)in the matter preceding clause (i), by striking October 1, 2012 and inserting October 1, 2013; and 
(B)in clause (iv), by striking through fiscal year 2012 and inserting through fiscal year 2013. 
(2)Permitting hospitals to decline reclassificationSection 13501(e)(2) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by striking through fiscal year 2012 and inserting through fiscal year 2013. 
607.Extension for specialized Medicare Advantage plans for special needs individualsSection 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended by striking 2014 and inserting 2015. 
608.Extension of Medicare reasonable cost contractsSection 1876(h)(5)(C)(ii) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii)) is amended, in the matter preceding subclause (I), by striking January 1, 2013 and inserting January 1, 2014. 
609.Performance improvement 
(a)Extension of funding for contract with consensus-based entity regarding performance measurement 
(1)In generalSection 1890(d) of the Social Security Act (42 U.S.C. 1395aaa(d)) is amended by striking fiscal years 2009 through 2012 and inserting fiscal years 2009 through 2013. 
(2)Revision to dutiesSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by striking paragraph (4). 
(b)Providing data for performance improvement in a timely manner 
(1)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall develop a strategy to provide data for performance improvement in a timely manner to applicable providers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including with respect to the provision of the following: 
(A)Utilization data, including such data for items and services under parts A, B, and D of the Medicare program. 
(B)Feedback on quality data submitted by the applicable provider under the Medicare program. 
(2)ConsiderationsIn developing the strategy under paragraph (1), the Secretary shall consider— 
(A)the type of applicable provider receiving the data; 
(B)the frequency of providing the data so that it can be the most relevant in improving provider performance; 
(C)risk adjustment methods; 
(D)presentation of the data in a meaningful manner and easily understandable format; 
(E)with respect to utilization data, the provision of data that the Secretary determines would be useful to improve the performance of the type of applicable provider involved; and 
(F)administrative costs involved with providing data. 
(3)Submission and availability of initial strategyNot later than 1 year after the date of the enactment of this Act, the Secretary shall— 
(A)submit to the relevant committees of Congress the strategy described in paragraph (1); and 
(B)post such strategy on the website of the Centers for Medicare & Medicaid Services. 
(4)Strategy update 
(A)Feedback from stakeholdersThe Secretary shall seek feedback from stakeholders on the initial strategy submitted under paragraph (3). 
(B)Strategy updateThe Secretary shall— 
(i)update the strategy described in paragraph (1) based on the feedback submitted under subparagraph (A); and 
(ii)not later than 18 months after the date of the enactment of this Act— 
(I)submit such updated strategy to the relevant committees of Congress; and 
(II)post such updated strategy on the website of the Centers for Medicare & Medicaid Services. 
(5)GAO study and report on private sector information sharing activities 
(A)StudyThe Comptroller General of the United States (in this paragraph referred to as the Comptroller General) shall conduct a study on information sharing activities. Such study shall include an analysis of— 
(i)how private sector entities share timely data with hospitals, physicians, and other providers and what lessons can be learned from those activities; 
(ii)how the Medicare program currently shares data with providers, including what data is provided and to which providers, and what divisions within the Centers for Medicare & Medicaid Services oversee those efforts; 
(iii)what, if any, differences there are between the private sector and the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in terms of sharing data; and 
(iv)what, if any, barriers there are for the Centers for Medicare & Medicaid Services to sharing timely data with applicable providers and recommendations to eliminate or reduce such barriers. 
(B)ReportNot later than 8 months after the date of the enactment of this Act, the Comptroller General shall submit to the relevant committees of Congress a report containing the results of the study conducted under subparagraph (A), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
(6)DefinitionsIn this subsection: 
(A)Applicable providerThe term applicable provider means the following: 
(i)A critical access hospital (as defined in section 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395xx(mm)(1))). 
(ii)A hospital (as defined in section 1861(e) of such Act (42 U.S.C. 1395x(e))). 
(iii)A physician (as defined in section 1861(r) of such Act (42 U.S.C. 1395x(r))). 
(iv)Any other provider the Secretary determines should receive the information described in subsection (a). 
(B)Performance improvementThe term performance improvement means improvements in quality, reducing per capita costs, and other criteria the Secretary determines appropriate. 
610.Extension of funding outreach and assistance for low-income programs 
(a)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act Public Law 111–148), is amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (ii) the following new clause: 
 
(iii)for fiscal year 2013, of $7,500,000.. 
(b)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (ii) the following new clause: 
 
(iii)for fiscal year 2013, of $7,500,000.. 
(c)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (ii) the following new clause: 
 
(iii)for fiscal year 2013, of $5,000,000.. 
(d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended— 
(1)in clause (i), by striking and at the end; 
(2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by inserting after clause (ii) the following new clause: 
 
(iii)for fiscal year 2013, of $5,000,000.. 
BOther Health Extensions 
621.Extension of the qualifying individual (QI) program 
(a)ExtensionSection 1902(a)(10)(E)(iv) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking 2012 and inserting 2013. 
(b)Extending total amount available for allocationSection 1933(g) of such Act (42 U.S.C. 1396u–3(g)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (Q), by striking and after the semicolon; 
(B)in subparagraph (R), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following new subparagraphs: 
 
(S)for the period that begins on January 1, 2013, and ends on September 30, 2013, the total allocation amount is $485,000,000; and 
(T)for the period that begins on October 1, 2013, and ends on December 31, 2013, the total allocation amount is $300,000,000.; and 
(2)in paragraph (3), in the matter preceding subparagraph (A), by striking or (R) and inserting (R), or (T). 
622.Extension of Transitional Medical Assistance (TMA)Sections 1902(e)(1)(B) and 1925(f) of the Social Security Act (42 U.S.C. 1396a(e)(1)(B), 1396r–6(f)) are each amended by striking 2012 and inserting 2013. 
623.Extension of Medicaid and CHIP Express Lane optionSection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking 2013 and inserting 2014. 
624.Extension of family-to-family health information centersSection 501(c)(1)(A)(iii) of the Social Security Act (42 U.S.C. 701(c)(1)(A)(iii)) is amended by striking 2012 and inserting 2013. 
625.Extension of Special Diabetes Program for Type I diabetes and for Indians 
(a)Special Diabetes Programs for Type I DiabetesSection 330B(b)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by striking 2013 and inserting 2014. 
(b)Special Diabetes Programs for IndiansSection 330C(c)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(C)) is amended by striking 2013 and inserting 2014. 
COther Health Provisions 
631.IPPS documentation and coding adjustment for implementation of MS-DRGs 
(a)Rule of construction and clarification 
(1)Rule of constructionNothing in the amendments made by subsection (b) shall be construed as changing the existing authority under section 1886(d) of the Social Security Act (42 U.S.C. 1395ww(d)) to make prospective documentation and coding adjustments to the standardized amounts under such section 1886(d) to correct for changes in the coding or classification of discharges that do not reflect real changes in case mix. 
(2)ClarificationEffective on the date of the enactment of this section, except as provided in section 7(b)(1)(B)(ii) of the TMA, Abstinence Education, and QI Programs Extension Act of 2007, as added by subsection (b)(2)(A)(ii)(IV) of this section, the Secretary of Health and Human Services shall not have authority to fully recoup past overpayments related to documentation and coding changes from fiscal years 2008 and 2009. 
(b)AdjustmentSection 7 of the TMA, Abstinence Education, and QI Programs Extension Act of 2007 (Public Law 110–90; 121 Stat. 986) is amended— 
(1)in the heading, by striking limitation and all that follows through adjustment and inserting documentation and coding adjustments; and 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)in the matter before subparagraph (A)— 
(I)by striking or 2009 and inserting , 2009, or 2010; and 
(II)by inserting or otherwise applied for such year after applied under subsection (a); and 
(ii)in subparagraph (B)— 
(I)by inserting (i) after (B); 
(II)by striking or decrease; 
(III)by striking the period at the end and inserting ; and; and 
(IV)by adding at the end the following: 
 
(ii)make an additional adjustment to the standardized amounts under such section 1886(d) based upon the Secretary's estimates for discharges occurring only during fiscal years 2014, 2015, 2016, and 2017 to fully offset $11,000,000,000 (which represents the amount of the increase in aggregate payments from fiscal years 2008 through 2013 for which an adjustment was not previously applied).; and 
(B)in paragraph (3)— 
(i)in subparagraph (A), by inserting before the semicolon the following: or affecting the Secretary’s authority under such paragraph to apply a prospective adjustment to offset aggregate additional payments related to documentation and coding improvements made with respect to discharges during fiscal year 2010; and 
(ii)in subparagraph (B), by striking and 2012 and inserting 2012, 2014, 2015, 2016, and 2017. 
632.Revisions to the Medicare ESRD bundled payment system to reflect findings in the GAO report 
(a)Adjustment to ESRD bundled payment rate To account for changes in the utilization of certain drugs and biologicalsSection 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)) is amended by adding at the end the following new subparagraph: 
 
(I)For services furnished on or after January 1, 2014, the Secretary shall, by comparing per patient utilization data from 2007 with such data from 2012, make reductions to the single payment that would otherwise apply under this paragraph for renal dialysis services to reflect the Secretary’s estimate of the change in the utilization of drugs and biologicals described in clauses (ii), (iii), and (iv) of subparagraph (B) (other than oral-only ESRD-related drugs, as such term is used in the final rule promulgated by the Secretary in the Federal Register on August 12, 2010 (75 Fed. Reg. 49030)). In making reductions under the preceding sentence, the Secretary shall take into account the most recently available data on average sales prices and changes in prices for drugs and biological reflected in the ESRD market basket percentage increase factor under subparagraph (F).. 
(b)Two-year delay of implementation of oral-Only ESRD-Related drugs in the ESRD prospective payment system; monitoring 
(1)DelayThe Secretary of Health and Human Services may not implement the policy under section 413.174(f)(6) of title 42, Code of Federal Regulations (relating to oral-only ESRD-related drugs in the ESRD prospective payment system), prior to January 1, 2016. 
(2)MonitoringWith respect to the implementation of oral-only ESRD-related drugs in the ESRD prospective payment system under subsection (b)(14) of section 1881 of the Social Security Act (42 U.S.C. 1395rr(b)(14)), the Secretary of Health and Human Services shall monitor the bone and mineral metabolism of individuals with end stage renal disease. 
(c)Analysis of case mix payment adjustmentsBy not later than January 1, 2016, the Secretary of Health and Human Services shall— 
(1)conduct an analysis of the case mix payment adjustments being used under section 1881(b)(14)(D)(i) of the Social Security Act (42 U.S.C. 1395rr(b)(14)(D)(i)); and 
(2)make appropriate revisions to such case mix payment adjustments. 
(d)Updated GAO reportNot later than December 31, 2015, the Comptroller General of the United States shall submit to Congress a report that updates the report submitted to Congress under section 10336 of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 974). The updated report shall include an analysis of how the Secretary of Health and Human Services has addressed points raised in the report submitted under such section 10336 with respect to the Secretary's preparations to implement payment for oral-only ESRD-related drugs in the bundled prospective payment system under section 1881(b)(14) of the Social Security Act (42 U.S.C. 1395rr(b)(14)). 
633.Treatment of multiple service payment policies for therapy services 
(a)Services furnished by physicians and certain other providersSection 1848(b)(7) of the Social Security Act (42 U.S.C. 1395w–4(b)(7)) is amended— 
(1)by striking 2011, and inserting 2011, and before April 1, 2013,; and 
(2)by adding at the end the following new sentence: In the case of such services furnished on or after April 1, 2013, and for which payment is made under such fee schedules, instead of the 25 percent multiple procedure payment reduction specified in such final rule, the reduction percentage shall be 50 percent.. 
(b)Services furnished by other providersSection 1834(k) of the Social Security Act (42 U.S.C. 1395m(k)) is amended by adding at the end the following new paragraph: 
 
(7)Adjustment in discount for certain multiple therapy servicesIn the case of therapy services furnished on or after April 1, 2013, and for which payment is made under this subsection pursuant to the applicable fee schedule amount (as defined in paragraph (3)), instead of the 25 percent multiple procedure payment reduction specified in the final rule published by the Secretary in the Federal Register on November 29, 2010, the reduction percentage shall be 50 percent.. 
634.Payment for certain radiology services furnished under the Medicare hospital outpatient department prospective payment systemSection 1833(t)(16) of the Social Security Act (42 U.S.C. 1395l(t)(16)) is amended by adding at the end the following new subparagraph: 
 
(D)Special payment rule 
(i)In generalIn the case of covered OPD services furnished on or after April 1, 2013, in a hospital described in clause (ii), if— 
(I)the payment rate that would otherwise apply under this subsection for stereotactic radiosurgery, complete course of treatment of cranial lesion(s) consisting of 1 session that is multi-source Cobalt 60 based (identified as of January 1, 2013, by HCPCS code 77371 (and any succeeding code) and reimbursed as of such date under APC 0127 (and any succeeding classification group)); exceeds 
(II)the payment rate that would otherwise apply under this subsection for linear accelerator based stereotactic radiosurgery, complete course of therapy in one session (identified as of January 1, 2013, by HCPCS code G0173 (and any succeeding code) and reimbursed as of such date under APC 0067 (and any succeeding classification group)),the payment rate for the service described in subclause (I) shall be reduced to an amount equal to the payment rate for the service described in subclause (II). 
(ii)Hospital describedA hospital described in this clause is a hospital that is not— 
(I)located in a rural area (as defined in section 1886(d)(2)(D)); 
(II)classified as a rural referral center under section 1886(d)(5)(C); or 
(III)a sole community hospital (as defined in section 1886(d)(5)(D)(iii)). 
(iii)Not budget neutralIn making any budget neutrality adjustments under this subsection for 2013 (with respect to covered OPD services furnished on or after April 1, 2013, and before January 1, 2014) or a subsequent year, the Secretary shall not take into account the reduced expenditures that result from the application of this subparagraph.. 
635.Adjustment of equipment utilization rate for advanced imaging servicesSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— 
(1)in subsection (b)(4)(C)— 
(A)by striking and subsequent years and inserting , 2012, and 2013; and 
(B)by adding at the end the following new sentence: With respect to fee schedules established for 2014 and subsequent years, in such methodology, the Secretary shall use a 90 percent utilization rate.; and 
(2)in subsection (c)(2)(B)(v)(III), by striking change in the utilization rate applicable to 2011, as described in and inserting changes in the utilization rate applicable to 2011 and 2014, as described in the first and second sentence, respectively, of. 
636.Medicare payment of competitive prices for diabetic supplies and elimination of overpayment for diabetic supplies 
(a)Application of competitive bidding prices for diabetic suppliesSection 1834(a)(1) of the Social Security Act (42 U.S.C. 1395m(a)(1)) is amended— 
(1)in subparagraph (F), in the matter preceding clause (i), by striking subparagraph (G) and inserting subparagraphs (G) and (H); and 
(2)by adding at the end the following new subparagraph: 
 
(H)Diabetic supplies 
(i)In generalOn or after the date described in clause (ii), the payment amount under this part for diabetic supplies, including testing strips, that are non-mail order items (as defined by the Secretary) shall be equal to the single payment amounts established under the national mail order competition for diabetic supplies under section 1847. 
(ii)Date describedThe date described in this clause is the date of the implementation of the single payment amounts under the national mail order competition for diabetic supplies under section 1847.. 
(b)Overpayment elimination for diabetic suppliesSection 1834(a) of the Social Security Act (42 U.S.C. 1395m(a)) is amended by adding at the end the following new paragraph: 
 
(22)Special payment rule for diabetic suppliesNotwithstanding the preceding provisions of this subsection, for purposes of determining the payment amount under this subsection for diabetic supplies furnished on or after the first day of the calendar quarter during 2013 that is at least 30 days after the date of the enactment of this paragraph and before the date described in paragraph (1)(H)(ii), the Secretary shall recalculate and apply the covered item update under paragraph (14) as if subparagraph (J)(i) of such paragraph was amended by striking but only if furnished through mail order.. 
637.Medicare payment adjustment for non-emergency ambulance transports for ESRD beneficiariesSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph: 
 
(15)Payment adjustment for non-emergency ambulance transports for ESRD beneficiariesThe fee schedule amount otherwise applicable under the preceding provisions of this subsection shall be reduced by 10 percent for ambulance services furnished on or after October 1, 2013, consisting of non-emergency basic life support services involving transport of an individual with end-stage renal disease for renal dialysis services (as described in section 1881(b)(14)(B)) furnished other than on an emergency basis by a provider of services or a renal dialysis facility.. 
638.Removing obstacles to collection of overpayments 
(a)In generalThe last sentence of subsections (b) and (c) of section 1870 of the Social Security Act (42 U.S.C. 1395gg) are each amended— 
(1)by striking third year and inserting fifth year; and 
(2)by striking three-year and inserting five-year. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. 
639.Medicare advantage coding intensity adjustmentSection 1853(a)(1)(C)(ii)(III) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)(ii)(III)) is amended— 
(1)by striking 1.3 percentage points and inserting 1.5 percentage points; and 
(2)by striking 5.7 percent and inserting 5.9 percent. 
640.Elimination of all funding for the Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking subparagraphs (A), (B), and (C) and inserting the following new subparagraphs: 
 
(A)fiscal year 2014, $0; and 
(B)fiscal year 2015, $0.. 
641.Rebasing of State DSH allotmentsSection 1923(f)(8) of the Social Security Act (42 U.S.C. 1396r–4(f)(8)) is amended to read as follows: 
 
(8)Special rules for calculating DSH allotments for certain fiscal years 
(A)Fiscal year 2021Only with respect to fiscal year 2021, the DSH allotment for a State, in lieu of the amount determined under paragraph (3) for the State for that year, shall be equal to the DSH allotment for the State as reduced under paragraph (7) for fiscal year 2020, increased, subject to subparagraphs (B) and (C) of paragraph (3), and paragraph (5), by the percentage change in the consumer price index for all urban consumers (all items; U.S. city average), for fiscal year 2020. 
(B)Fiscal year 2022Only with respect to fiscal year 2022, the DSH allotment for a State, in lieu of the amount determined under paragraph (3) for the State for that year, shall be equal to the DSH allotment for the State for fiscal year 2021, as determined under subparagraph (A), increased, subject to subparagraphs (B) and (C) of paragraph (3), and paragraph (5), by the percentage change in the consumer price index for all urban consumers (all items; U.S. city average), for fiscal year 2021. 
(C)Subsequent fiscal yearsThe DSH allotment for a State for fiscal years after fiscal year 2022 shall be calculated under paragraph (3) without regard to this paragraph and paragraph (7).. 
642.Repeal of CLASS program 
(a)RepealTitle XXXII of the Public Health Service Act (42 U.S.C. 300ll et seq.; relating to the CLASS program) is repealed. 
(b)Conforming changes 
(1)Title VIII of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119, 846–847) is repealed. 
(2)Section 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— 
(A)by striking paragraphs (81) and (82); 
(B)in paragraph (80), by inserting and at the end; and 
(C)by redesignating paragraph (83) as paragraph (81). 
(3)Paragraphs (2) and (3) of section 6021(d) of the Deficit Reduction Act of 2005 (42 U.S.C. 1396p note) are amended to read as such paragraphs were in effect on the day before the date of the enactment of section 8002(d) of the Patient Protection and Affordable Care Act (Public Law 111–148). Of the funds appropriated by paragraph (3) of such section 6021(d), as amended by the Patient Protection and Affordable Care Act, the unobligated balance is rescinded. 
643.Commission on Long-Term Care 
(a)EstablishmentThere is established a commission to be known as the Commission on Long-Term Care (referred to in this section as the Commission). 
(b)Duties 
(1)In generalThe Commission shall develop a plan for the establishment, implementation, and financing of a comprehensive, coordinated, and high-quality system that ensures the availability of long-term services and supports for individuals in need of such services and supports, including elderly individuals, individuals with substantial cognitive or functional limitations, other individuals who require assistance to perform activities of daily living, and individuals desiring to plan for future long-term care needs. 
(2)Existing health care programsFor purposes of developing the plan described in paragraph (1), the Commission shall provide recommendations for— 
(A)addressing the interaction of a long-term services and support system with existing programs for long-term services and supports, including the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and private long-term care insurance; 
(B)improvements to such health care programs that are necessary for ensuring the availability of long-term services and supports; and 
(C)issues related to workers who provide long-term services and supports, including— 
(i)whether the number of such workers is adequate to provide long-term services and supports to individuals with long-term care needs; 
(ii)workforce development necessary to deliver high-quality services to such individuals; 
(iii)development of entities that have the capacity to serve as employers and fiscal agents for workers who provide long-term services and supports in the homes of such individuals; and 
(iv)addressing gaps in Federal and State infrastructure that prevent delivery of high-quality long term services and supports to such individuals. 
(3)Additional considerationsFor purposes of developing the plan described in paragraph (1), the Commission shall take into account projected demographic changes and trends in the population of the United States, as well as the potential for development of new technologies, delivery systems, or other mechanisms to improve the availability and quality of long-term services and supports. 
(4)ConsultationFor purposes of developing the plan described in paragraph (1), the Commission shall consult with the Medicare Payment Advisory Commission, the Medicaid and CHIP Payment and Access Commission, the National Council on Disability, and relevant consumer groups. 
(c)Membership 
(1)In generalThe Commission shall be composed of 15 members, to be appointed not later than 30 days after the date of enactment of this Act, as follows: 
(A)The President of the United States shall appoint 3 members. 
(B)The majority leader of the Senate shall appoint 3 members. 
(C)The minority leader of the Senate shall appoint 3 members. 
(D)The Speaker of the House of Representatives shall appoint 3 members. 
(E)The minority leader of the House of Representatives shall appoint 3 members. 
(2)RepresentationThe membership of the Commission shall include individuals who— 
(A)represent the interests of— 
(i)consumers of long-term services and supports and related insurance products, as well as their representatives; 
(ii)older adults; 
(iii)individuals with cognitive or functional limitations; 
(iv)family caregivers for individuals described in clause (i), (ii), or (iii); 
(v)the health care workforce who directly provide long-term services and supports; 
(vi)private long-term care insurance providers; 
(vii)employers; 
(viii)State insurance departments; and 
(ix)State Medicaid agencies; 
(B)have demonstrated experience in dealing with issues related to long-term services and supports, health care policy, and public and private insurance; and 
(C)represent the health care interests and needs of a variety of geographic areas and demographic groups. 
(3)Chairman and Vice-ChairmanThe Commission shall elect a chairman and vice chairman from among its members. 
(4)VacanciesAny vacancy in the membership of the Commission shall be filled in the manner in which the original appointment was made and shall not affect the power of the remaining members to execute the duties of the Commission. 
(5)QuorumA quorum shall consist of 8 members of the Commission, except that 4 members may conduct a hearing under subsection (e)(1). 
(6)MeetingsThe Commission shall meet at the call of its chairman or a majority of its members. 
(7)Compensation and reimbursement of expenses 
(A)In generalTo enable the Commission to exercise its powers, functions, and duties, there are authorized to be disbursed by the Senate the actual and necessary expenses of the Commission approved by the chairman and vice chairman, subject to subparagraph (B) and the rules and regulations of the Senate. 
(B)MembersMembers of the Commission are not entitled to receive compensation for service on the Commission. Members may be reimbursed for travel, subsistence, and other necessary expenses incurred in carrying out the duties of the Commission. 
(d)Staff and ethical standards 
(1)StaffThe chairman and vice chairman of the Commission may jointly appoint and fix the compensation of staff as they deem necessary, within the guidelines for employees of the Senate and following all applicable rules and employment requirements of the Senate. 
(2)Ethical standardsMembers of the Commission who serve in the House of Representatives shall be governed by the ethics rules and requirements of the House. Members of the Senate who serve on the Commission and staff of the Commission shall comply with the ethics rules of the Senate. 
(e)Powers 
(1)Hearings and other activitiesFor the purpose of carrying out its duties, the Commission may hold such hearings and undertake such other activities as the Commission determines to be necessary to carry out its duties. 
(2)Studies by general accounting officeUpon the request of the Commission, the Comptroller General of the United States shall conduct such studies or investigations as the Commission determines to be necessary to carry out its duties. 
(3)Cost estimates by congressional budget officeUpon the request of the Commission, the Director of the Congressional Budget Office shall provide to the Commission such cost estimates as the Commission determines to be necessary to carry out its duties. 
(4)Detail of federal employeesUpon the request of the Commission, the head of any Federal agency is authorized to detail, without reimbursement, any of the personnel of such agency to the Commission to assist the Commission in carrying out its duties. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee. 
(5)Technical assistanceUpon the request of the Commission, the head of a Federal agency shall provide such technical assistance to the Commission as the Commission determines to be necessary to carry out its duties. 
(6)Use of mailsThe Commission may use the United States mails in the same manner and under the same conditions as Federal agencies. 
(7)Obtaining informationThe Commission may secure directly from any Federal agency information necessary to enable it to carry out its duties, if the information may be disclosed under section 552 of title 5, United States Code. Upon request of the Chairman of the Commission, the head of such agency shall furnish such information to the Commission. 
(8)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request. 
(f)Commission consideration 
(1)Approval of report and legislative language 
(A)In generalNot later than 6 months after appointment of the members of the Commission (as described in subsection (c)(1)), the Commission shall vote on a comprehensive and detailed report based on the long-term care plan described in subsection (b)(1) that contains any recommendations or proposals for legislative or administrative action as the Commission deems appropriate, including proposed legislative language to carry out the recommendations or proposals (referred to in this section as the Commission bill). 
(B)Approval by majority of membersThe Commission bill shall require the approval of a majority of the members of the Commission. 
(2)Transmission of Commission bill 
(A)In generalIf the Commission bill is approved by the Commission pursuant to paragraph (1), then not later than 10 days after such approval, the Commission shall submit the Commission bill to the President, the Vice President, the Speaker of the House of Representatives, and the majority and minority Leaders of each House on Congress. 
(B)Commission bill to be made publicUpon the approval or disapproval of the Commission bill pursuant to paragraph (1), the Commission shall promptly make such proposal, and a record of the vote, available to the public. 
(g)TerminationThe Commission shall terminate 30 days after the vote described in subsection (f)(1). 
(h)Consideration of Commission RecommendationsIf approved by the majority required by subsection (f)(1), the Commission bill that has been submitted pursuant to subsection (f)(2)(A) shall be introduced in the Senate (by request) on the next day on which the Senate is in session by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate and shall be introduced in the House of Representatives (by request) on the next legislative day by the majority leader of the House or by a member of the House designated by the majority leader of the House. 
644.Consumer Operated and Oriented Plan program contingency fund 
(a)EstablishmentThe Secretary of Health and Human Services shall establish a fund to be used to provide assistance and oversight to qualified nonprofit health insurance issuers that have been awarded loans or grants under section 1322 of the Patient Protection and Affordable Care Act (42 U.S.C. 18042) prior to the date of enactment of this Act. 
(b)Transfer and rescission 
(1)TransferFrom the unobligated balance of funds appropriated under section 1322(g) of the Patient Protection and Affordable Care Act (42 U.S.C. 18042(g)), 10 percent of such sums are hereby transferred to the fund established under subsection (a) to remain available until expended. 
(2)RescissionExcept as provided for in paragraph (1), amounts appropriated under section 1322(g) of the Patient Protection and Affordable Care Act (42 U.S.C. 18042(g)) that are unobligated as of the date of enactment of this Act are rescinded. 
VIIExtension of agricultural programs 
701.1-year extension of agricultural programs 
(a)ExtensionExcept as otherwise provided in this section and amendments made by this section and notwithstanding any other provision of law, the authorities provided by each provision of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) and each amendment made by that Act (and for mandatory programs at such funding levels), as in effect on September 30, 2012, shall continue, and the Secretary of Agriculture shall carry out the authorities, until the later of— 
(1)September 30, 2013; or 
(2)the date specified in the provision of that Act or amendment made by that Act. 
(b)Commodity programs 
(1)In generalThe terms and conditions applicable to a covered commodity or loan commodity (as those terms are defined in section 1001 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702)) or to peanuts, sugarcane, or sugar beets for the 2012 crop year pursuant to title I of that Act (7 U.S.C. 8702 et seq.) and each amendment made by that title shall be applicable to the 2013 crop year for that covered commodity, loan commodity, peanuts, sugarcane, or sugar beets. 
(2)Milk 
(A)In generalNotwithstanding subsection (a), the Secretary of Agriculture shall carry out the dairy product price support program under section 1501 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8771) through December 31, 2013. 
(B)Milk income loss contract programSection 1506 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is amended by striking 2012 each place it appears in subsections (c)(3), (d)(1), (d)(2), (e)(2)(A), (g), and (h)(1) and inserting 2013. 
(3)Suspension of permanent price support authoritiesThe provisions of law specified in subsections (a) through (c) of section 1602 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8782) shall be suspended— 
(A)for the 2013 crop or production year of a covered commodity (as that term is defined in section 1001 of that Act (7 U.S.C. 8702)), peanuts, sugarcane, and sugar, as appropriate; and 
(B)in the case of milk, through December 31, 2013. 
(c)Conservation programs 
(1)Conservation reserveSection 1231(d) of the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended in the second sentence by striking and 2012 and inserting 2012, and 2013. 
(2)Voluntary public accessSection 1240R of the Food Security Act of 1985 (16 U.S.C. 3839bb–5) is amended by striking subsection (f) and inserting the following: 
 
(f)Funding 
(1)Fiscal years 2009 through 2012Of the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section, to the maximum extent practicable, $50,000,000 for the period of fiscal years 2009 through 2012. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2013.. 
(d)Supplemental nutrition assistance program 
(1)Employment and training programSection 16(h)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(A)) is amended by inserting , except that for fiscal year 2013, the amount shall be $79,000,000 before the period at the end. 
(2)Nutrition educationSection 28(d)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a(d)(1)) is amended— 
(A)in subparagraph (A), by striking and after the semicolon at the end; and 
(B)by striking subparagraph (B) and inserting the following: 
 
(B)for fiscal year 2012, $388,000,000; 
(C)for fiscal year 2013, $285,000,000; 
(D)for fiscal year 2014, $401,000,000; 
(E)for fiscal year 2015, $407,000,000; and 
(F)for fiscal year 2016 and each subsequent fiscal year, the applicable amount during the preceding fiscal year, as adjusted to reflect any increases for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.. 
(e)Research programs 
(1)Organic agriculture research and extension initiativeSection 1672B(f) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(f)) is amended— 
(A)in the heading of paragraph (1), by striking In general and inserting Mandatory funding for fiscal years 2009 through 2012; 
(B)in the heading of paragraph (2), by striking Additional funding and inserting Discretionary funding for fiscal years 2009 through 2012; and 
(C)by adding at the end the following: 
 
(3)Fiscal year 2013There is authorized to be appropriated to carry out this section $25,000,000 for fiscal year 2013.. 
(2)Specialty crop research initiativeSection 412(h) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(h)) is amended— 
(A)in the heading of paragraph (1), by striking In general and inserting Mandatory funding for fiscal years 2008 through 2012; 
(B)in the heading of paragraph (2), by inserting for fiscal years 2008 through 2012 after Appropriations; 
(C)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(D)by inserting after paragraph (2) the following: 
 
(3)Fiscal year 2013There is authorized to be appropriated to carry out this section $100,000,000 for fiscal year 2013.. 
(3)Beginning farmer and rancher development programSection 7405(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(h)) is amended— 
(A)in the heading of paragraph (1), by striking In general and inserting Mandatory funding for fiscal years 2009 through 2012; 
(B)in the heading of paragraph (2), by inserting for fiscal years 2008 through 2012 after Appropriations; and 
(C)by adding at the end the following: 
 
(3)Fiscal year 2013There is authorized to be appropriated to carry out this section $30,000,000 for fiscal year 2013.. 
(f)Energy programs 
(1)Biobased markets programSection 9002(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(h)) is amended in paragraph (2) by striking 2012 and inserting 2013. 
(2)Biorefinery assistanceSection 9003(h)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103(h)(2)) is amended by striking 2012 and inserting 2013. 
(3)Repowering assistanceSection 9004(d)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104(d)(2)) is amended by striking 2012 and inserting 2013. 
(4)Bioenergy program for advanced biofuelsSection 9005(g)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)(2)) is amended by striking 2012 and inserting 2013. 
(5)Biodiesel fuel education programSection 9006 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is amended by striking subsection (d) and inserting the following: 
 
(d)Funding 
(1)Fiscal years 2009 through 2012Of the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $1,000,000 for each of fiscal years 2008 through 2012. 
(2)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2013.. 
(6)Rural Energy for America ProgramSection 9007(g)(3) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)(3)) is amended by striking 2012 and inserting 2013. 
(7)Biomass research and developmentSection 9008(h)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108(h)(2)) is amended by striking 2012 and inserting 2013. 
(8)Rural Energy Self-Sufficiency InitiativeSection 9009(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8109(d)) is amended by striking 2012 and inserting 2013. 
(9)Feedstock flexibility program for bioenergy producersSection 9010(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended in paragraphs (1)(A) and (2)(A) by striking 2012 each place it appears and inserting 2013. 
(10)Biomass Crop Assistance ProgramSection 9011(f) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111(f)) is amended— 
(A)by striking (f) Funding.—Of the funds and inserting 
(f) Funding.— 
(1)Fiscal years 2008 through 2012Of the funds; and 
(B)adding at the end the following: 
 
(2)Fiscal year 2013 
(A)In generalThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2013. 
(B)Multiyear contractsFor each multiyear contract entered into by the Secretary during a fiscal year under this paragraph, the Secretary shall ensure that sufficient funds are obligated from the amounts appropriated for that fiscal year to fully cover all payments required by the contract for all years of the contract.. 
(11)Forest biomass for energySection 9012(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8112(d)) is amended by striking 2012 and inserting 2013. 
(12)Community wood energy programSection 9013(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(e)) is amended by striking 2012 and inserting 2013. 
(g)Horticulture and organic agriculture programs 
(1)Farmers Market Promotion ProgramSection 6(e) of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005(e)) is amended— 
(A)in the heading of paragraph (1), by striking In general and inserting Fiscal years 2008 through 2012; 
(B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; 
(C)by inserting after paragraph (1) the following: 
 
(2)Fiscal year 2013There is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2013.; 
(D)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraph (1) or (2); and 
(E)in paragraph (5) (as so redesignated), by striking paragraph (2) and inserting paragraph (3). 
(2)National Clean Plant NetworkSection 10202(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7761(e)) is amended— 
(A)by striking Of the funds and inserting the following: 
 
(1)Fiscal years 2009 through 2012Of the funds; and 
(B)by adding at the end the following: 
 
(2)Fiscal year 2013There is authorized to be appropriated to carry out the Program $5,000,000 for fiscal year 2013.. 
(3)National organic certification cost-share programSection 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended— 
(A)in subsection (a), by striking Of funds of the Commodity Credit Corporation, the Secretary of Agriculture (acting through the Agricultural Marketing Service) shall use $22,000,000 for fiscal year 2008, to remain available until expended, to and inserting The Secretary of Agriculture (acting through the Agricultural Marketing Service) shall; and 
(B)by adding at the end the following: 
 
(d)Funding 
(1)Mandatory funding for fiscal years 2008 through 2012Of the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $22,000,000 for the period of fiscal years 2008 through 2012. 
(2)Fiscal year 2013There is authorized to be appropriated to carry out this section $22,000,000 for fiscal year 2013, to remain available until expended.. 
(4)Organic production and market data initiativesSection 7407(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925c(d)) is amended— 
(A)in the heading of paragraph (1), by striking In general and inserting Mandatory funding through fiscal year 2012; 
(B)in the heading of paragraph (2), by striking Additional funding and inserting Discretionary funding for fiscal years 2008 through 2012; and 
(C)by adding at the end the following: 
 
(3)Fiscal year 2013There is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended.. 
(h)Outreach and technical assistance for socially disadvantaged farmers or ranchersSection 2501(a)(4) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(4)) is amended— 
(1)in the heading of subparagraph (A), by striking In general and inserting Fiscal years 2009 through 2012; 
(2)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; 
(3)by inserting after subparagraph (A) the following: 
 
(B)Fiscal year 2013There is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2013.; 
(4)in subparagraph (C) (as so redesignated), by striking subparagraph (A) and inserting subparagraph (A) or (B); and 
(5)in subparagraph (D) (as so redesignated), by striking subparagraph (A) and inserting subparagraph (A) or (B). 
(i)Exceptions 
(1)In generalSubsection (a) does not apply with respect to mandatory funding provided by programs authorized by provisions of law amended by subsections (d) through (h). 
(2)ConservationSubsection (a) does not apply with respect to the programs specified in paragraphs (3)(B), (4), (6), and (7) of section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)), relating to the conservation stewardship program, farmland protection program, environmental quality incentives program, and wildlife habitat incentives program, for which program authority was extended through fiscal year 2014 by section 716 of Public Law 112–55 (125 Stat. 582). 
(3)TradeSubsection (a) does not apply with respect to the following provisions of law: 
(A)Section 3206 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1726c) relating to the use of Commodity Credit Corporation funds to support local and regional food aid procurement projects. 
(B)Section 3107(l)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)(1)) relating to the use of Commodity Credit Corporation funds to carry out the McGovern-Dole International Food for Education and Child Nutrition Program. 
(4)Survey of foods purchased by school food authoritiesSubsection (a) does not apply with respect to section 4307 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1893) relating to the use of Commodity Credit Corporation funds for a survey and report regarding foods purchased by school food authorities. 
(5)Rural developmentSubsection (a) does not apply with respect to the following provisions of law: 
(A)Section 379E(d)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s(d)(1)), relating to funding of the rural microentrepreneur assistance program. 
(B)Section 6029 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1955) relating to funding of pending rural development loan and grant applications. 
(C)Section 231(b)(7)(A) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)(7)(A)), relating to funding of value-added agricultural market development program grants. 
(D)Section 375(e)(6)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008j(e)(6)(B)) relating to the use of Commodity Credit Corporation funds for the National Sheep Industry Improvement Center. 
(6)Market Loss Assistance for Asparagus ProducersSubsection (a) does not apply with respect to section 10404(d) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2112). 
(7)Supplemental agricultural disaster assistanceSubsection (a) does not apply with respect to section 531 of the Federal Crop Insurance Act (7 U.S.C. 1531) and title IX of the Trade Act of 1974 (19 U.S.C. 2497 et seq.) relating to the provision of supplemental agricultural disaster assistance. 
(8)Pigford claimsSubsection (a) does not apply with respect to section 14012 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2209) relating to determination on the merits of Pigford claims. 
(9)Heartland, habitat, harvest, and horticulture act of 2008Subsection (a) does not apply with respect to title XV of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2246), and amendments made by that title, relating to the provision of supplemental agricultural disaster assistance under title IX of the Trade Act of 1974 (19 U.S.C. 2497 et seq.), certain revenue and tax provisions, and certain trade benefits and other matters. 
(j)Effective DateExcept as otherwise provided in this section, this section and the amendments made by this section take effect on the earlier of— 
(1)the date of the enactment of this Act; or 
(2)September 30, 2012. 
702.Supplemental agricultural disaster assistance 
(a)In generalSection 531 of the Federal Crop Insurance Act (7 U.S.C. 1531) is amended— 
(1)in subsection (a)(5)— 
(A)in the matter preceding clause (i), by striking the first under; and 
(B)by redesignating clauses (i) through (iii) as subparagraphs (A), (B), and (C), respectively, and indenting appropriately; 
(2)in subsection (c)— 
(A)in paragraph (1), by striking use such sums as are necessary from the Trust Fund to; and 
(B)by adding at the end the following: 
 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $80,000,000 for each of fiscal years 2012 and 2013.; 
(3)in subsection (d)— 
(A)in paragraph (2), by striking use such sums as are necessary from the Trust Fund to; and 
(B)by adding at the end the following: 
 
(7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $400,000,000 for each of fiscal years 2012 and 2013.; 
(4)in subsection (e)— 
(A)in paragraph (1), by striking use up to $50,000,000 per year from the Trust Fund to; and 
(B)by adding at the end the following: 
 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $50,000,000 for each of fiscal years 2012 and 2013.; 
(5)in subsection (f)— 
(A)in paragraph (2)(A), by striking use such sums as are necessary from the Trust Fund to; and 
(B)by adding at the end the following: 
 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2012 and 2013.; and 
(6)in subsection (i), by inserting or, in the case of subsections (c) through (f), September 30, 2013 after 2011,. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2012. 
VIIIMiscellaneous provisions 
801.Strategic delivery systems 
(a)In generalParagraph 3 of section 495(c) of title 10, United States Code,, as added by section 1035 of the National Defense Authorization Act for Fiscal Year 2013, is amended— 
(1)by striking that before the Russian Federation and inserting whether; and 
(2)by inserting strategic before arms control obligations. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2013. 
802.No cost of living adjustment in pay of members of congressNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living adjustments for Members of Congress) during fiscal year 2013. 
IXBudget provisions 
AModifications of sequestration 
901.Treatment of sequester 
(a)AdjustmentSection 251A(3) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended— 
(1)in subparagraph (C), by striking and after the semicolon; 
(2)in subparagraph (D), by striking the period and inserting ; and; and 
(3)by inserting at the end the following: 
 
(E)for fiscal year 2013, reducing the amount calculated under subparagraphs (A) through (D) by $24,000,000,000.. 
(b)After session sequesterNotwithstanding any other provision of law, the fiscal year 2013 spending reductions required by section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be evaluated and implemented on March 27, 2013. 
(c)Postponement of Budget Control Act sequester for fiscal year 2013Section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended— 
(1)in paragraph (4), by striking January 2, 2013 and inserting March 1, 2013; and 
(2)in paragraph (7)(A), by striking January 2, 2013 and inserting March 1, 2013. 
(d)Additional adjustments 
(1)Section 251Paragraphs (2) and (3) of section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 are amended to read as follows: 
 
(2)for fiscal year 2013— 
(A)for the security category, as defined in section 250(c)(4)(B), $684,000,000,000 in budget authority; and 
(B)for the nonsecurity category, as defined in section 250(c)(4)(A), $359,000,000,000 in budget authority; 
(3)for fiscal year 2014— 
(A)for the security category, $552,000,000,000 in budget authority; and 
(B)for the nonsecurity category, $506,000,000,000 in budget authority;. 
(e)2013 sequesterOn March 1, 2013, the President shall order a sequestration for fiscal year 2013 pursuant to section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended by this section, pursuant to which, only for the purposes of the calculation in sections 251A(5)(A), 251A(6)(A), and 251A(7)(A), section 251(c)(2) shall be applied as if it read as follows: 
 
(2)For fiscal year 2013— 
(A)for the security category, $544,000,000,000 in budget authority; and 
(B)for the nonsecurity category, $499,000,000,000 in budget authority;. 
902.Amounts in applicable retirement plans may be transferred to designated Roth accounts without distribution 
(a)In generalSection 402A(c)(4) is amended by adding at the end the following: 
 
(E)Special rule for certain transfersIn the case of an applicable retirement plan which includes a qualified Roth contribution program— 
(i)the plan may allow an individual to elect to have the plan transfer any amount not otherwise distributable under the plan to a designated Roth account maintained for the benefit of the individual, 
(ii)such transfer shall be treated as a distribution to which this paragraph applies which was contributed in a qualified rollover contribution (within the meaning of section 408A(e)) to such account, and 
(iii)the plan shall not be treated as violating the provisions of section 401(k)(2)(B)(i), 403(b)(7)(A)(i), 403(b)(11), or 457(d)(1)(A), or of section 8433 of title 5, United States Code, solely by reason of such transfer.. 
(b)Effective dateThe amendment made by this section shall apply to transfers after December 31, 2012, in taxable years ending after such date. 
BBudgetary effects 
911.Budgetary effects 
(a)PAYGO ScorecardThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(b)Senate PAYGO ScorecardThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
